 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 1 of 72 PageID #:
                                     8050
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000200057370-06     C.G.      Daily Medical Equipment Distribution Center Inc     7/5/2011   L0637 LS $844.13
000200057370-07     A.M.      Daily Medical Equipment Distribution Center Inc    6/10/2011    L1845    $693.00
000202039764-05     A.G.      Daily Medical Equipment Distribution Center Inc    8/23/2011   L0637 NT $844.13
000202134326-01     W.I.      Daily Medical Equipment Distribution Center Inc   8/26/2011    L1832 DA $549.18
000202571360-01     S.B.      Daily Medical Equipment Distribution Center Inc    7/20/2011   E0911 CE $310.07
000202698261-03     L.M.      Daily Medical Equipment Distribution Center Inc    8/11/2011   L0637 LS $844.13
000203524384-01     M.K.      Daily Medical Equipment Distribution Center Inc    6/28/2011   L0634 LS $759.92
000203943147-28     J.M.      Daily Medical Equipment Distribution Center Inc    7/21/2011    E0911    $742.07
000203943147-31     S.V.      Daily Medical Equipment Distribution Center Inc     7/5/2011    E0911    $742.07
000203943147-31     S.V.      Daily Medical Equipment Distribution Center Inc    7/27/2011   L0637 LS $844.13
000203943147-31     S.V.      Daily Medical Equipment Distribution Center Inc    8/19/2011   L1832 DA $549.18
000206396201-04     A.S.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E0855    $502.63
000206396201-06     O.A.      Daily Medical Equipment Distribution Center Inc   10/21/2011    L0637    $844.13
000206472128-01     D.P.      Daily Medical Equipment Distribution Center Inc     9/9/2011    L0637    $844.13
000206750951-04     P.G.      Daily Medical Equipment Distribution Center Inc    9/12/2011   E0855 CE $502.63
000207909680-03     C.D.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E0855 CE $502.63
000209930963-01     Y.G.      Daily Medical Equipment Distribution Center Inc    9/10/2011   E0855 CE $502.63
000209930963-01     Y.G.      Daily Medical Equipment Distribution Center Inc    9/10/2011    L0637    $844.13
000210260147-04     S.J.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0637    $844.13
000212080428-01     G.M.      Daily Medical Equipment Distribution Center Inc    8/30/2011    E2601     $13.56
000212688667-04     M.R.      Daily Medical Equipment Distribution Center Inc   10/21/2011    E0855    $502.63
000212688667-04     M.R.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L0637    $844.13
000213157738-03     M.G.      Daily Medical Equipment Distribution Center Inc    8/26/2011    E0855    $502.63
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   9/27/2011    L0637 LS $844.13
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/17/2011   E0205 AR $195.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     E0217    $422.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     E0272     $97.50
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/17/2011   E0730 EA   $76.25
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     E0943     $98.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     E1399     $11.25
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/17/2011   E1399 AG   $13.50
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/17/2011   E1399 CE   $18.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/17/2011   E1399 LT    $9.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     E2601     $68.85
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     L0629    $175.00
000213553480-01     A.T.      Daily Medical Equipment Distribution Center Inc   10/4/2011     L1810     $75.00
000213812423-04     G.R.      Daily Medical Equipment Distribution Center Inc    9/10/2011   E0855 CE $502.63
000214028037-04     J.M.      Daily Medical Equipment Distribution Center Inc    12/5/2011   L0634 LS   $84.21
000214193211-03     M.H.      Daily Medical Equipment Distribution Center Inc   10/22/2011    E0217    $422.00
000214193211-03     M.H.      Daily Medical Equipment Distribution Center Inc   11/18/2011   E0855 CE $502.63
000214193211-03     M.H.      Daily Medical Equipment Distribution Center Inc   11/15/2011   L0634 LS $844.13
000214193211-03     M.H.      Daily Medical Equipment Distribution Center Inc   11/25/2011   L1832 DA $549.18

                                                    1 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 2 of 72 PageID #:
                                     8051
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000214362006-01     B.M.      Daily Medical Equipment Distribution Center Inc     9/7/2011   E0855 CE $502.63
000214362006-01     B.M.      Daily Medical Equipment Distribution Center Inc   10/11/2011   L0637 LS $844.13
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    E0217    $422.00
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    E0272     $97.50
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    E0943     $98.00
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    E1399     $11.25
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    E2601     $68.85
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    L0174    $130.00
000214814881-01     D.S.      Daily Medical Equipment Distribution Center Inc    9/16/2011    L0629    $175.00
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     E0217    $422.00
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     E0272     $97.50
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     E0943     $98.00
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     E1399     $11.25
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     E2601     $68.85
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     L0629    $175.00
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     L1810     $75.00
000214903429-01     A.T.      Daily Medical Equipment Distribution Center Inc    9/7/2011     L3652     $80.00
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E0855    $502.63
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   12/5/2011     E0205    $195.00
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   11/19/2011    E0217    $422.00
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   12/5/2011     E0730     $76.25
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   12/5/2011     E1399     $40.50
000215440595-01     T.A.      Daily Medical Equipment Distribution Center Inc   11/16/2011    L0634    $844.13
000215440819-01     J.R.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E0855 CE $502.63
000215440819-01     J.R.      Daily Medical Equipment Distribution Center Inc   10/11/2011   L0637 LS $844.13
000215440819-06     M.F.      Daily Medical Equipment Distribution Center Inc    9/25/2011   E0855 CE $502.63
000215440819-06     M.F.      Daily Medical Equipment Distribution Center Inc    10/6/2011   L0637 LS $844.13
000215476201-01     Y.H.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E0855    $502.63
000215476201-01     Y.H.      Daily Medical Equipment Distribution Center Inc   10/28/2011    L0637    $844.13
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011     E0205    $195.00
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011     E0215     $20.93
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    E0272 GC   $97.50
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011     E0730     $76.25
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/28/2011   E0855 CE $502.63
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    E0943 ED   $98.00
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011     E1399     $40.50
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    E1399 RD   $11.25
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    E2601 AR   $68.85
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    L0174 CE $130.00
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    L0629 RA $175.00
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   11/6/2011    L1399 EA   $11.25
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   12/9/2011    E0217 RC $422.00

                                                    2 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 3 of 72 PageID #:
                                     8052
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000216132233-01     N.L.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L0631 LS $844.13
000216260497-07     A.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E0855    $502.63
000216260497-07     A.M.      Daily Medical Equipment Distribution Center Inc    9/30/2011   L1832 DA $549.18
000216260497-08     C.L.      Daily Medical Equipment Distribution Center Inc    10/7/2011   E0855 CE $502.63
000216260497-08     C.L.      Daily Medical Equipment Distribution Center Inc   12/24/2011   L0637 LS $844.13
000216491704-03     H.I.      Daily Medical Equipment Distribution Center Inc   12/23/2011    E0205     $30.05
000216491704-03     H.I.      Daily Medical Equipment Distribution Center Inc   12/23/2011    E1399     $40.50
000217669043-03     J.M.      Daily Medical Equipment Distribution Center Inc    9/19/2011   L1832 DA $549.18
000217669043-03     J.M.      Daily Medical Equipment Distribution Center Inc    11/4/2011   E0855 CE $502.63
000217669043-03     J.M.      Daily Medical Equipment Distribution Center Inc    11/4/2011   L0637 LS $844.13
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   E0272 GC   $97.50
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   E0943 ED   $98.00
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   E1399 RD   $11.25
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   E2601 EA   $68.85
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   L0174 LL $130.00
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   L0629 RA $175.00
000217706332-01     S.B.      Daily Medical Equipment Distribution Center Inc   10/10/2011   L1399 EA   $11.25
000217798940-03     D.T.      Daily Medical Equipment Distribution Center Inc    4/6/2012     E0855    $502.63
000217798940-03     D.T.      Daily Medical Equipment Distribution Center Inc    4/9/2012     L0637    $844.13
000219008166-03     G.A.      Daily Medical Equipment Distribution Center Inc    11/8/2011    L0637    $844.13
000219241726-01     M.N.      Daily Medical Equipment Distribution Center Inc   11/22/2011   E0855 CE $502.63
000219277514-03     J.C.      Daily Medical Equipment Distribution Center Inc    11/6/2011    E0205     $30.05
000219277514-03     J.C.      Daily Medical Equipment Distribution Center Inc    11/6/2011    E1399     $40.50
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc    9/26/2011    E0943     $98.00
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc    9/26/2011    E1399     $11.25
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc    9/26/2011    E2801     $68.85
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc    9/26/2011    L0629    $175.00
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc   10/20/2011    L0637    $844.13
000219277514-06     O.C.      Daily Medical Equipment Distribution Center Inc    11/7/2011    E1399     $40.50
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     E0217    $422.00
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     E0272     $97.50
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     E0943     $98.00
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     E1399     $11.25
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     E2601     $68.85
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     L0174    $130.00
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   9/26/2011     L0629    $175.00
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E0855 CE $502.63
000219416807-01     R.F.      Daily Medical Equipment Distribution Center Inc   10/18/2011   L0637 LC $844.13
000219439569-01     D.D.      Daily Medical Equipment Distribution Center Inc    9/26/2011   E2601 AR   $13.56
000219439569-01     D.D.      Daily Medical Equipment Distribution Center Inc   10/25/2011   L0637 AP $844.13
000219439569-03     K.W.      Daily Medical Equipment Distribution Center Inc    9/26/2011   E2601 AR   $13.56
000219439569-03     K.W.      Daily Medical Equipment Distribution Center Inc   10/25/2011   L0637 LS $844.13

                                                    3 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 4 of 72 PageID #:
                                     8053
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000219540076-03     J.G.      Daily Medical Equipment Distribution Center Inc   9/27/2011     E2601     $46.81
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc    10/3/2011    E0272     $97.50
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc    10/3/2011    E0943     $98.00
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc    10/3/2011    E1399     $11.25
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc    10/3/2011    E2601     $68.85
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc    10/3/2011    L0629    $175.00
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc   10/31/2011    E0205    $195.00
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc   10/31/2011    E0730     $76.25
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc   10/31/2011    E1399     $40.50
000220383889-04     G.M.      Daily Medical Equipment Distribution Center Inc   11/10/2011   L0637 LS $844.13
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E0205    $195.00
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E0272     $97.50
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E0943     $98.00
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E1399     $15.00
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    E2601     $68.85
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    L0174    $130.00
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    L0629    $175.00
000220694657-01     M.M.      Daily Medical Equipment Distribution Center Inc    10/7/2011    L1399     $11.25
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011    E0215     $20.93
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   E0272 GC   $97.50
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   E0943 ED   $98.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   E1399 RD $130.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   E2601 AR   $68.85
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   L0174 CE $130.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   L0629 RA $175.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc    11/3/2011   L3908 TS   $47.50
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   E0205 AR $195.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   E0730 TE   $76.25
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   E1399 AG   $13.50
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   E1399 CE   $18.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   E1399 LT    $9.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011   L1930 KL $194.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011    E0205    $195.00
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011    E0730     $76.25
000221006547-01     A.O.      Daily Medical Equipment Distribution Center Inc   12/30/2011    E1399     $40.50
000221006547-03     A.A.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E0205    $195.00
000221006547-03     A.A.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E0730     $76.25
000221006547-03     A.A.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E1399     $40.50
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011    E0217    $422.00
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E0272 GC   $97.50
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E0943 ED   $98.00
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E1399 RD   $11.25

                                                    4 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 5 of 72 PageID #:
                                     8054
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   E2601 AR   $68.85
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   L0174 CE $130.00
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   10/11/2011   L0629 RA $175.00
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E0205    $195.00
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E0730     $76.25
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E0855    $502.63
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   11/10/2011    E1399     $40.50
000221153679-01     M.J.      Daily Medical Equipment Distribution Center Inc   11/25/2011    L0634    $844.13
000221692270-01     R.L.      Daily Medical Equipment Distribution Center Inc    11/7/2011   E0205 AR $195.00
000221692270-01     R.L.      Daily Medical Equipment Distribution Center Inc    11/7/2011   E0730 EA   $76.25
000221692270-01     R.L.      Daily Medical Equipment Distribution Center Inc    11/7/2011   E1399 AG   $13.50
000221692270-01     R.L.      Daily Medical Equipment Distribution Center Inc    11/7/2011   E1399 CE   $18.00
000221692270-01     R.L.      Daily Medical Equipment Distribution Center Inc    11/7/2011   E1399 LT    $9.00
000221692270-03     K.A.      Daily Medical Equipment Distribution Center Inc    12/2/2011   E0205 AR $195.00
000221692270-03     K.A.      Daily Medical Equipment Distribution Center Inc    12/2/2011   E0730 EA   $76.25
000221692270-03     K.A.      Daily Medical Equipment Distribution Center Inc    12/2/2011   E1399 AG   $13.50
000221692270-03     K.A.      Daily Medical Equipment Distribution Center Inc    12/2/2011   E1399 CE   $18.00
000221692270-03     K.A.      Daily Medical Equipment Distribution Center Inc    12/2/2011   E1399 LT    $9.00
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   E0217 RC $422.00
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   E0272 GC   $97.50
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   E0943 CC   $98.00
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   E1399 RD   $11.25
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   E2601 AR   $68.85
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc    9/27/2011   L0629 CR $175.00
000221851785-03     H.D.      Daily Medical Equipment Distribution Center Inc   10/27/2011    E0855    $502.63
000222116352-01     P.B.      Daily Medical Equipment Distribution Center Inc   12/27/2011    L0634    $844.13
000222246324-03     T.G.      Daily Medical Equipment Distribution Center Inc   10/15/2011    E2601     $13.56
000222246324-03     T.G.      Daily Medical Equipment Distribution Center Inc   11/22/2011    L0634    $844.13
000222246324-03     T.G.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E0205    $195.00
000222246324-03     T.G.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E0730     $76.25
000222246324-03     T.G.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E1399     $40.50
000222246324-11     C.G.      Daily Medical Equipment Distribution Center Inc   10/15/2011    E2601     $13.56
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E0215     $20.93
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E0272     $97.50
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E0943     $98.00
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E1399     $11.25
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E2601     $68.85
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0174    $130.00
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0629    $175.00
000222273187-01     C.A.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L1399     $11.25
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E0272     $97.50
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E0943 CE   $98.00

                                                    5 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 6 of 72 PageID #:
                                     8055
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E1399 RD   $11.25
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E2601     $68.85
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0174    $130.00
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0629    $175.00
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L1820 EE $110.00
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L1930 KL   $75.00
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   11/17/2011    E0205    $195.00
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   11/17/2011    E0730     $76.25
000222273187-03     N.R.      Daily Medical Equipment Distribution Center Inc   11/17/2011    E1399     $40.50
000222290504-01     W.H.      Daily Medical Equipment Distribution Center Inc    2/2/2012     L0637    $844.13
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   11/20/2011    E0205    $195.00
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E0215     $20.93
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E0272     $97.50
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   11/20/2011    E0730     $94.25
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E0943     $98.00
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E1399     $33.75
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    E2601     $68.85
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    L0174    $130.00
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    L0629    $175.00
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    L1399     $11.25
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/25/2011    L1810    $150.00
000222325052-01     M.L.      Daily Medical Equipment Distribution Center Inc   11/28/2011   E0855 CE $502.63
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011    E0215     $20.93
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0272 GC   $97.50
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0943 ED   $98.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E1399 RD   $11.25
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E2601 AR   $68.85
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L0174 CE $130.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L0629 RA $175.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L3670 ER $140.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0205 AR $195.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0730 EA   $76.25
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E1399 AG   $13.50
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E1399 CE   $18.00
000222325052-05     H.M.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E1399 LT    $9.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E0215 ER   $20.93
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E0272     $97.50
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E0943 CE   $98.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E1399 RD   $11.25
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E2601     $68.85
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0174    $130.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L0629    $175.00

                                                    6 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 7 of 72 PageID #:
                                     8056
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L1399     $11.25
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L1820    $220.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   10/24/2011    L3670    $140.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc    11/3/2011    E0205    $195.00
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc    11/3/2011    E0730     $76.25
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc    11/3/2011    E1399     $40.50
000222646168-03     J.M.      Daily Medical Equipment Distribution Center Inc   12/23/2011   L0634 LS $844.13
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E0272 GC   $97.50
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E0942 ED   $98.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011    E1399     $11.25
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   E2601 AR   $68.85
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L0174 CE $130.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L0629 RA $176.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L3670 ER $140.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc   10/24/2011   L3710 SU   $48.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc    12/8/2011   E0205 AR $195.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc    12/8/2011   E0730 EA   $76.25
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc    12/8/2011   E1399 AG   $13.50
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc    12/8/2011   E1399 CE   $18.00
000222646168-07     M.P.      Daily Medical Equipment Distribution Center Inc    12/8/2011   E1399 LT    $9.00
000222757569-03     R.M.      Daily Medical Equipment Distribution Center Inc   10/29/2011   E2601 AR   $68.85
000222757569-03     R.M.      Daily Medical Equipment Distribution Center Inc   11/30/2011   L0631 LS $844.13
000222872475-01     D.M.      Daily Medical Equipment Distribution Center Inc   12/10/2011   L0634 LS   $84.21
000222872475-03     H.R.      Daily Medical Equipment Distribution Center Inc    2/15/2012    L0637    $844.13
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0217 RC $422.00
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0217    $422.00
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0272 GC   $97.50
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0943 ED   $98.00
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E1399      $3.75
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E1399 RD   $11.25
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601     $68.85
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   L0174 CE $130.00
000222905796-05     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   L0629 RA $175.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0217 RC $422.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0217    $422.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0272 GC   $97.50
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0943 CC   $98.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E1399      $3.75
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E1399 XX   $11.25
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E2601 AR   $68.85
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   L0174 CE $130.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   L0629 LS $175.00

                                                    7 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 8 of 72 PageID #:
                                     8057
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0217    $844.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0272     $97.50
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E0855    $502.63
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0943     $98.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E1399     $15.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601     $68.85
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    L0174    $130.00
000222905796-06     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    L0629    $175.00
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0272 GC   $97.50
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0943 ED   $98.00
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E1399      $3.75
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E1399 RD   $11.25
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E2601 AR   $68.85
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   L0174 CE $130.00
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    L0629    $175.00
000222905796-07     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0217    $422.00
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc    11/6/2011   E0205 AR $195.00
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc    11/6/2011   E0730 EA   $76.25
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc    11/6/2011   E1399 AG   $13.50
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc    11/6/2011   E1399 CE   $18.00
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc    11/6/2011   E1399 LT    $9.00
000223021841-01     F.G.      Daily Medical Equipment Distribution Center Inc   10/28/2011    E0855    $502.63
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011    E0215     $20.93
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   E0272 GC   $97.50
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   11/22/2011   E0855 CE $502.63
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   E0943 ED   $98.00
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   E1399 RD   $11.25
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   E2601 AR   $68.85
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   L0174 CE $130.00
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   L0629 RA $175.00
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   L1399 EA   $11.25
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   L3700 BO   $77.00
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/31/2011   L3908 TS   $47.50
000223056797-01     K.C.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E1399     $27.00
000223250721-01     M.R.      Daily Medical Equipment Distribution Center Inc    11/8/2011    E0943     $98.00
000223250721-01     M.R.      Daily Medical Equipment Distribution Center Inc    11/8/2011    E2601     $13.56
000223250721-01     M.R.      Daily Medical Equipment Distribution Center Inc    11/8/2011    L1399     $11.25
000223371030-04     R.T.      Daily Medical Equipment Distribution Center Inc   11/28/2011   E0855 CE $502.63
000223371030-04     R.T.      Daily Medical Equipment Distribution Center Inc   12/29/2011   L0634 LS $844.13
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   E0215 HO   $20.93
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   E0272 GC   $97.50
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   E0943 ED   $98.00

                                                    8 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 9 of 72 PageID #:
                                     8058
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   E1399 RD   $11.25
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   E2601 AR   $68.85
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   L0174 CE $130.00
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   L0629 RA $175.00
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   11/19/2011   L1399 EA   $11.25
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0205 AR $195.00
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0730 EA   $76.25
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 AG   $13.50
000223655580-01     W.H.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 LT   $27.00
000223823717-01     E.M.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E0855 CE $502.63
000223823717-01     E.M.      Daily Medical Equipment Distribution Center Inc   12/16/2011   L0634 LS $844.13
000223833484-02     F.E.      Daily Medical Equipment Distribution Center Inc    2/9/2012    L0637 NT $844.13
000223872664-01     C.R.      Daily Medical Equipment Distribution Center Inc    2/7/2012    L0637 LS $844.13
000224122093-02     A.L.      Daily Medical Equipment Distribution Center Inc   12/28/2011   L0634 LS $844.13
000224122630-01     E.P.      Daily Medical Equipment Distribution Center Inc    11/3/2011    L3670     $28.93
000224122630-01     E.P.      Daily Medical Equipment Distribution Center Inc    1/30/2012    E0855    $502.63
000224122630-01     E.P.      Daily Medical Equipment Distribution Center Inc    2/13/2012   E1310 XX $183.69
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E0215     $20.93
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011   E0217 RC $422.00
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E0238     $10.44
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E0272     $97.50
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E0943     $98.00
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E1399     $11.25
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    E2601     $68.85
000224730341-01     J.V.      Daily Medical Equipment Distribution Center Inc   11/30/2011    L0629    $175.00
000224730341-08     E.B.      Daily Medical Equipment Distribution Center Inc   11/20/2011    E0215     $20.93
000224730341-08     E.B.      Daily Medical Equipment Distribution Center Inc   11/20/2011   E0217 RC $422.00
000224730341-08     E.B.      Daily Medical Equipment Distribution Center Inc   11/20/2011   E0943 ED   $98.00
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   12/8/2011     E0205    $195.00
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E0215     $20.93
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E0272     $97.50
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   12/8/2011     E0730     $76.25
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E0943     $98.00
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E1399     $51.75
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    E2601     $68.85
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    L0174    $130.00
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    L0629    $175.00
000225492735-02     B.P.      Daily Medical Equipment Distribution Center Inc   11/16/2011    L1399     $11.25
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    E0272     $97.50
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    E0943     $98.00
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    E1399     $11.25
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    E2602    $107.95

                                                    9 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 10 of 72 PageID #:
                                     8059
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    L0174    $130.00
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    L0629    $175.00
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    L1399     $11.25
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    L1820    $110.00
000225510023-03     J.R.      Daily Medical Equipment Distribution Center Inc   11/14/2011    L3700     $77.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc    12/7/2011   E0205 AR $195.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0272 GC   $97.50
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc    12/7/2011   E0730 EA   $76.25
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E0943 ED   $98.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc    12/7/2011   E1399 AG   $13.50
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc    12/7/2011   E1399 CE   $18.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc    12/7/2011   E1399 LT    $9.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E1399 RD   $11.25
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   E2601 AR   $68.85
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L0174 CE $130.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L0629 RA $175.00
000225510023-11     J.Z.      Daily Medical Equipment Distribution Center Inc   11/17/2011   L3670 ER $111.07
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    E0215     $20.93
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    E0272     $97.50
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    E0943     $98.00
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    E1399    $130.00
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    E2602    $107.95
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    L0174    $130.00
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    L0629    $175.00
000226323830-01     R.S.      Daily Medical Equipment Distribution Center Inc   11/26/2011    L1399     $11.25
000226476240-03     Z.D.      Daily Medical Equipment Distribution Center Inc     2/6/2012   L0637 LS $844.13
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E0217 RC $422.00
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E0272 GC   $97.50
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E0943 ED   $98.00
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E1399 RD   $11.25
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E2602 GE $107.95
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   L0174 CE $130.00
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    12/9/2011   L0629 RA $175.00
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc     1/5/2012   E0855 CA $502.63
000226912202-03     S.G.      Daily Medical Equipment Distribution Center Inc    1/12/2012   L0634 LS $844.13
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E0217 RC $422.00
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011     E0272     $97.50
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/22/2011   E0855 CE $502.63
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011    E0943 CE   $98.00
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011    E1399 RD   $11.25
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011     E2601     $68.85
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011     L0174    $130.00

                                                    10 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 11 of 72 PageID #:
                                     8060
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/9/2011     L0629    $175.00
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   12/12/2011    L1820    $110.00
000227145521-01     K.E.      Daily Medical Equipment Distribution Center Inc   1/10/2012     L0634    $844.13
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0272 GC   $97.50
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0730 EA   $76.25
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0943 ED   $98.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 CE   $18.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 LT    $9.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 RD   $11.25
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E2602 GE $107.95
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L0174 CE $130.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L0629 RA $175.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc    2/13/2012    E0205    $195.00
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc    2/13/2012    E1399     $13.50
000227145521-05     M.S.      Daily Medical Equipment Distribution Center Inc    2/17/2012    L1832    $549.18
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E0272 GC   $97.50
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E0943 ED   $98.00
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E1399 RD   $11.25
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   E2601 AR   $68.85
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   L0174 CE $130.00
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    12/9/2011   L0629 RA $175.00
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc     1/4/2012   E0855 CE $502.63
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc     1/7/2012    E0217    $422.00
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc    1/10/2012    L0634    $844.13
000227145521-07     M.B.      Daily Medical Equipment Distribution Center Inc     5/3/2012    L1832    $549.18
000227498077-01     E.L.      Daily Medical Equipment Distribution Center Inc   3/22/2012     L0637    $844.13
000227498077-01     E.L.      Daily Medical Equipment Distribution Center Inc    6/8/2012     L1832    $549.18
000227498077-01     E.L.      Daily Medical Equipment Distribution Center Inc   6/12/2012     L3673 $1,380.46
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    E0217    $422.00
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc     3/7/2012    E0855    $502.63
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    E0272     $97.50
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    E0943     $98.00
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    E1399     $11.25
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    E2602    $107.95
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    L0174    $130.00
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    L0629    $175.00
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    2/14/2012    L3670    $111.07
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    3/16/2012    E0205    $195.00
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    3/16/2012    E0730     $76.25
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    3/16/2012    E1399     $13.50
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc    3/22/2012    L0637    $844.13
000227498077-02     S.G.      Daily Medical Equipment Distribution Center Inc     6/8/2012   L1832 DA $549.18

                                                    11 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 12 of 72 PageID #:
                                     8061
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E0217 RC $422.00
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E0272 GC   $97.50
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E0943 ED   $98.00
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E1399 RD   $11.25
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   E2602 GE $107.95
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc   12/12/2011   L0629 RA $175.00
000227540580-01     F.O.      Daily Medical Equipment Distribution Center Inc    3/9/2012     L3673    $690.23
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   12/23/2011   E0205 AR $195.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011    E0215     $20.93
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   E0272 GC   $97.50
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   12/23/2011   E0730 EA   $76.25
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   E0943 ED   $98.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   12/23/2011   E1399 AG   $13.50
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   12/23/2011   E1399 CE   $18.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   12/23/2011   E1399 LT    $9.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   E1399 RD   $11.25
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   E2602 GE $107.95
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   L0174 CE $130.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   L0629 RA $175.00
000227691227-03     V.P.      Daily Medical Equipment Distribution Center Inc   11/25/2011   L1910 KL $145.00
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E0215     $20.93
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0272 GC   $97.50
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E0943 ED   $98.00
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E1399 RD   $11.25
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   E2602 GE $107.95
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L0174 CE $130.00
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L0629 RA $175.00
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L1399 EA   $11.25
000227797288-03     D.O.      Daily Medical Equipment Distribution Center Inc   12/15/2011   L3670 ER $111.07
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601     $13.56
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011   E0217 RC $422.00
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   11/25/2011    L0634     $84.21
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0238      $3.75
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0272     $97.50
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   11/18/2011    E0855    $502.63
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0943     $98.00
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E1399     $11.25
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601     $68.85
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    L0174    $130.00
000228074746-01     G.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    L0629    $175.00
000228074746-02     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0238      $3.75
000228074746-02     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601     $13.56

                                                    12 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 13 of 72 PageID #:
                                     8062
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of                Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service                Pending
                                                                                               Used
000228074746-02     M.V.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L0634        $84.21
000228074746-06     M.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601        $13.56
000228074746-11     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E0238         $3.75
000228074746-11     J.V.      Daily Medical Equipment Distribution Center Inc   10/23/2011    E2601        $13.56
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/26/2012    E0205      $195.00
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/26/2012    E0730        $76.25
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/26/2012    E1310      $183.69
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/26/2012    E1399        $13.50
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/31/2012   L0637 LS    $844.13
000228340816-03     J.C.      Daily Medical Equipment Distribution Center Inc    1/31/2012   E0855 CE    $502.63
000228565198-08     R.A.      Daily Medical Equipment Distribution Center Inc    4/12/2012    L0637      $844.13
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E0215        $20.93
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E0272        $97.50
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E0943        $98.00
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E1399        $11.25
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    E2602      $107.95
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L0174      $130.00
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L0629      $175.00
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L1820      $220.00
000228675468-04     R.C.      Daily Medical Equipment Distribution Center Inc   12/15/2011    L1910      $145.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E0217 RC     $422.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E0272 GC      $97.50
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E0943 ED      $98.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E1399 GE     $107.95
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E1399 RD      $11.25
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   L0174 CE     $130.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     1/6/2012   L0629 RA     $175.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc    1/30/2012   E0205 AR    $195.00
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc    1/30/2012   E0730 EA      $76.25
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     2/3/2012   E0855 CE     $502.63
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc    1/30/2012   E1399 AG      $13.50
000228781753-01     D.C.      Daily Medical Equipment Distribution Center Inc     2/3/2012    L0637      $844.13
000228975363-01     R.O.      Daily Medical Equipment Distribution Center Inc    3/26/2012    E0855      $502.63
000228975363-01     R.O.      Daily Medical Equipment Distribution Center Inc    3/26/2012   L0637 LS    $844.13
000228975363-01     R.O.      Daily Medical Equipment Distribution Center Inc    3/26/2012   L1832 DA    $549.18
000229084769-03     M.L.      Daily Medical Equipment Distribution Center Inc    1/30/2012    E0205      $390.00
000229084769-03     M.L.      Daily Medical Equipment Distribution Center Inc    1/30/2012    E0730      $152.50
000229084769-03     M.L.      Daily Medical Equipment Distribution Center Inc    1/16/2012    E0855     $1,005.26
000229084769-03     M.L.      Daily Medical Equipment Distribution Center Inc    1/30/2012    E1399        $81.00
000229084769-03     M.L.      Daily Medical Equipment Distribution Center Inc    1/20/2012    L0634     $1,688.26
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc     2/3/2012    E0205      $195.00
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc     2/3/2012    E0730        $76.25

                                                    13 of 72                                            Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 14 of 72 PageID #:
                                     8063
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc     2/3/2012    E1399     $13.50
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc   12/25/2011    E0943     $98.00
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc   12/25/2011    E1399     $11.25
000229084769-11     J.A.      Daily Medical Equipment Distribution Center Inc   12/25/2011    L0629    $175.00
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012    E0215     $20.93
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   E0272 GC   $97.50
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   E0943 ED   $98.00
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   E1399 RD   $11.25
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   E2602 GE $107.95
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   L0629 CR $175.00
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   L1399 EA   $11.25
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc     2/2/2012   L1820 EE $110.00
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc   3/20/2012    E0205 AR $195.00
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc   3/20/2012    E0730 EA   $76.25
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc   3/20/2012    E0855 CE $502.63
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc   3/20/2012    E1399 AG   $13.50
000229571616-01     J.P.      Daily Medical Equipment Distribution Center Inc   3/20/2012     L0637    $844.13
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011    E0215     $20.93
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   E0272 GC   $97.50
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   E0943 ED   $98.00
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   E1399 RD   $11.25
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   E2602 GE $107.95
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   L0174 CE $130.00
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   L0629 RA $175.00
000229973184-01     E.S.      Daily Medical Equipment Distribution Center Inc    12/5/2011   L1399 EA   $11.25
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   E0217 RC $422.00
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   E0272 GC   $97.50
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   E0943 ED   $98.00
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   E1399 RD   $11.25
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   E2602 GE $107.95
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   L0174 CE $130.00
000230198268-03     L.D.      Daily Medical Equipment Distribution Center Inc    1/10/2012   L0629 RA $175.00
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012     E0217    $422.00
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    E0272 GC   $97.50
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/25/2012    E0855 CE $502.63
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    E0943 ED   $98.00
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    E1399 RD   $11.25
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    E2602 GE $107.95
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    L0174 CE $130.00
000230198268-13     T.F.      Daily Medical Equipment Distribution Center Inc   1/10/2012    L0629 BO $175.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc     1/6/2012   E0205 AR $195.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc     1/6/2012    E0215     $20.93

                                                    14 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 15 of 72 PageID #:
                                     8064
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0217 RC $422.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0272 AT   $97.50
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0730 EA   $76.25
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0943 ED   $98.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E1399 AG   $13.50
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E1399 CE   $18.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E1399 LT    $9.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E1399 RD   $11.25
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E2602 GE $107.95
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    L0174 CE $130.00
000230236622-04     A.B.      Daily Medical Equipment Distribution Center Inc    1/6/2012    L0629 RA $175.00
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012     E0215     $20.93
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012     E0272     $97.50
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012    E0943 ED   $98.00
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012    E1399 RD   $11.25
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012    E2602 GE $107.95
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012    L0174 CE $130.00
000230696923-03     J.P.      Daily Medical Equipment Distribution Center Inc    1/3/2012    L0629 RA $175.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E0215     $20.93
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E0272     $97.50
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E0943     $98.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E1399     $11.25
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E2602    $107.95
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    L0174    $130.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    L0629    $175.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc   12/20/2011    L1820    $110.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc    2/9/2012     E0205    $195.00
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc    2/9/2012     E0730     $76.25
000230696923-04     G.L.      Daily Medical Equipment Distribution Center Inc    2/9/2012     E1399     $13.50
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012     E0215     $20.93
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012    E0272 GC   $97.50
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012    E0943 ED   $98.00
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012    E1399 RD   $11.25
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012    E2602 GE $107.95
000230866997-03     S.S.      Daily Medical Equipment Distribution Center Inc   1/30/2012    L0629 RA $175.00
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc   3/13/2012     E0205    $195.00
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc    3/8/2012     E0272     $97.50
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc   3/13/2012     E0730     $76.25
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc   3/16/2012     E0855    $502.63
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc    3/8/2012     E0943     $98.00
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc    3/8/2012     E1399     $24.75
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc    3/8/2012     E2602    $107.95

                                                    15 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 16 of 72 PageID #:
                                     8065
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc    3/8/2012    L0629    $175.00
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc   3/20/2012    L0637    $844.13
000230866997-05     K.S.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E1310    $183.69
000230943839-09     A.G.      Daily Medical Equipment Distribution Center Inc   1/16/2012    E2602     $85.91
000231033564-03     B.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012   L0174 LL $117.00
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   2/16/2012    E0205    $195.00
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012   E0215 ER   $20.93
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012    E0272     $97.50
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   2/16/2012    E0730     $76.25
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012   E0943 CE   $98.00
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   2/16/2012    E1399     $13.50
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012   E1399 RD   $11.25
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012    E2602    $107.95
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012    L0174    $130.00
000231033564-09     G.R.      Daily Medical Equipment Distribution Center Inc   1/24/2012    L0629    $175.00
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0215     $20.93
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012   E0272 GC   $97.50
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012   E0943 ED   $98.00
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012   E1399 RD   $11.25
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012   E2602 RA $107.95
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc    1/6/2012   L0629 LS $175.00
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc   2/13/2012   E0205 AR $195.00
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc   2/13/2012   E0730 EA   $76.25
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc   2/13/2012   E1310 HY $183.69
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc   2/13/2012   E1399 AG   $13.50
000231164088-01     J.G.      Daily Medical Equipment Distribution Center Inc   2/17/2012   L0637 NT $844.13
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/23/2012    E0215     $20.93
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/23/2012   E0272 GC   $97.50
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/26/2012   E0943 ED   $98.00
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/23/2012   E1399 RD   $11.25
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/23/2012   E2602 GE $107.95
000231287574-01     Y.B.      Daily Medical Equipment Distribution Center Inc   1/23/2012   L0629 RA $175.00
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012    E0215     $20.93
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   E0272 GC   $97.50
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   E0943 ED   $98.00
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   E1399 RD   $11.25
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   E2602 RA $107.95
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   L0174 CE $130.00
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   L0629 RA $175.00
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc    1/5/2012   L1399 EA   $11.25
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc   2/20/2012   E0205 AR $195.00
000231677691-01     F.F.      Daily Medical Equipment Distribution Center Inc   2/20/2012   E0730 EA   $76.25

                                                    16 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 17 of 72 PageID #:
                                     8066
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000231677691-01    F.F.       Daily Medical Equipment Distribution Center Inc     2/2/2012   E0855 CE $502.63
000231677691-01    F.F.       Daily Medical Equipment Distribution Center Inc   2/20/2012    E1399 AG   $13.50
000231677691-03    C.F.       Daily Medical Equipment Distribution Center Inc   12/30/2011    E2602    $107.95
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    E0105     $12.00
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    E0272     $97.50
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    E0943     $98.00
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    E1399     $11.25
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    E2602    $107.95
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    L0140     $50.00
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    L0629    $175.00
000231811167-01    R.B.       Daily Medical Equipment Distribution Center Inc    2/13/2012    L1399     $11.25
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    E0272     $97.50
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    E0943     $98.00
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    E1399     $11.25
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    E2602    $107.95
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    L0174    $130.00
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    L0629    $175.00
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    L1399     $11.25
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    L1910    $145.00
000231864117-01    S.A.       Daily Medical Equipment Distribution Center Inc     1/5/2012    L3670    $111.07
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    E0217    $422.00
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    E0272     $97.50
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    E0943     $98.00
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    E1399     $11.25
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    E2602    $107.95
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    L0174    $130.00
000232377580-01    F.B.       Daily Medical Equipment Distribution Center Inc    1/25/2012    L0629    $175.00
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     3/1/2012   E0205 AR $195.00
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012    E0215     $20.93
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   E0272 GC   $97.50
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     3/1/2012   E0730 EA   $76.25
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   E0943 ED   $98.00
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     3/1/2012   E1399 AG   $13.50
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   E1399 RD   $11.25
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   E2602 GE $107.95
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   L0629 RA $175.00
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     3/1/2012   L0637 NT $844.13
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012    L1810    $110.00
000232739978-01    W.W.       Daily Medical Equipment Distribution Center Inc     2/8/2012   L1820 EE $110.00
000232918672-04    L.M.       Daily Medical Equipment Distribution Center Inc     3/1/2012    E0855    $502.63
000232981407-01    A.F.       Daily Medical Equipment Distribution Center Inc    1/17/2012   E0205 AR $195.00
000232981407-01    A.F.       Daily Medical Equipment Distribution Center Inc    1/17/2012    E0215     $20.93

                                                    17 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 18 of 72 PageID #:
                                     8067
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E0217 RC $422.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E0272 GC   $97.50
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E0730 EA   $76.25
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E0943 ED   $98.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E1399 AG   $13.50
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E1399 CE   $18.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E1399 LT    $9.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E1399 RD   $11.25
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    E2602 GE $107.95
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    L0174 CE $130.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012    L0629 RA $175.00
000232981407-01     A.F.      Daily Medical Equipment Distribution Center Inc   1/17/2012     L1820    $110.00
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012     E0215     $20.93
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0272 GC   $97.50
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E0943 ED   $98.00
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E1399 RD   $11.25
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012    E2602 GE $107.95
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    1/6/2012    L0629 RA $175.00
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc   12/28/2011    MM043    $180.00
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc   2/27/2012     E0205    $195.00
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc   2/27/2012     E0730     $76.25
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc   2/29/2012     E0855    $502.63
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc   2/27/2012     E1399     $13.50
000233274075-01     C.H.      Daily Medical Equipment Distribution Center Inc    3/2/2012     L0637    $844.13
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     E0272     $97.50
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     E0943     $98.00
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     E1399     $11.25
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     E2602    $107.95
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     L0629    $175.00
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    2/6/2012     L1820    $110.00
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    3/6/2012     E0205    $195.00
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    3/6/2012     E0730     $76.25
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    3/9/2012     E0855    $502.63
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc    3/6/2012     E1399     $13.50
000233342260-01     E.B.      Daily Medical Equipment Distribution Center Inc   3/13/2012    L0637 LS $844.13
000233742196-02     N.G.      Daily Medical Equipment Distribution Center Inc   3/14/2012    L0637 LS $844.13
000233742196-02     N.G.      Daily Medical Equipment Distribution Center Inc   4/17/2012     E0855    $502.63
000233799633-02     T.A.      Daily Medical Equipment Distribution Center Inc   2/15/2012    E0855 TR $502.63
000233799633-02     T.A.      Daily Medical Equipment Distribution Center Inc   3/30/2012    L0637 LS $844.13
000233799633-03     B.C.      Daily Medical Equipment Distribution Center Inc    2/6/2012     E0855    $502.63
000233799633-03     B.C.      Daily Medical Equipment Distribution Center Inc   3/19/2012    L0637 LS $844.13
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/27/2012     E0205    $195.00

                                                    18 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 19 of 72 PageID #:
                                     8068
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E0215     $20.93
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E0217    $422.00
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E0272     $97.50
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/27/2012    E0730     $76.25
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E0943     $98.00
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E1399     $24.75
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    E2602    $107.95
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    L0174    $130.00
000233816933-03     C.G.      Daily Medical Equipment Distribution Center Inc   2/23/2012    L0629    $175.00
000234510782-09     J.M.      Daily Medical Equipment Distribution Center Inc    3/2/2012    E2602     $67.05
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc    4/2/2012    E0205    $195.00
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc    4/2/2012    E0730     $76.25
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E0943     $98.00
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E1310    $183.69
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc    4/2/2012    E1399     $13.50
000234510782-10     S.C.      Daily Medical Equipment Distribution Center Inc    4/6/2012    L0637    $844.13
000234636306-01     A.M.      Daily Medical Equipment Distribution Center Inc   2/28/2012    E0272     $97.50
000234636306-01     A.M.      Daily Medical Equipment Distribution Center Inc   2/28/2012    E0943     $98.00
000234636306-01     A.M.      Daily Medical Equipment Distribution Center Inc   2/28/2012    E1399     $11.25
000234636306-01     A.M.      Daily Medical Equipment Distribution Center Inc   2/28/2012    E2602    $107.95
000234636306-01     A.M.      Daily Medical Equipment Distribution Center Inc   2/28/2012    L0629    $175.00
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    E0215     $20.93
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    E0272     $97.50
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    E0943     $98.00
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    E1399     $11.25
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    E2602    $107.95
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    L0174    $130.00
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    L0629    $175.00
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    L3670    $111.07
000234652352-01     R.S.      Daily Medical Equipment Distribution Center Inc   1/26/2012    L3710     $77.00
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012   E0272 GC   $97.50
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012   E0943 ED   $98.00
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012   E1399 RD   $11.25
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012   E2602 GE $107.95
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012   L0629 LS $175.00
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc    2/9/2012    L1820    $110.00
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/23/2012   E0205 AR $195.00
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/23/2012   E0730 EA   $76.25
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E0855 CE $502.63
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/20/2012   E1310 XX $183.69
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/23/2012   E1399 AG   $13.50
000235051687-03     E.B.      Daily Medical Equipment Distribution Center Inc   3/30/2012   L0637 LS $844.13

                                                    19 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 20 of 72 PageID #:
                                     8069
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000235254398-03     Q.M.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E0943     $75.96
000235783685-01     V.M.      Daily Medical Equipment Distribution Center Inc   4/27/2012    E0855    $502.63
000235783685-01     V.M.      Daily Medical Equipment Distribution Center Inc    5/1/2012    L0637    $844.13
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E0217    $422.00
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E0272     $97.50
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/29/2012    E0855    $502.63
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E0943     $98.00
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E1399     $11.25
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    E2602    $107.95
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    L0174    $130.00
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    L0629    $175.00
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc   2/17/2012    L3670    $111.07
000236428538-04     B.S.      Daily Medical Equipment Distribution Center Inc    4/4/2012   L0637 LS $844.13
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    E0217    $422.00
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    E0272    $155.52
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    E0943     $98.00
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    E1399     $11.25
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    E2602    $107.95
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    L0174    $130.00
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    L0629    $175.00
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    L1820    $110.00
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc    3/5/2012    L3670    $111.07
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc   3/26/2012   E0855 CE $502.63
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0637    $844.13
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc   5/17/2012   L1832 DA $549.18
000236586434-01     M.F.      Daily Medical Equipment Distribution Center Inc   5/21/2012   L3673 ER $690.23
000236828497-03     L.W.      Daily Medical Equipment Distribution Center Inc   2/19/2012    E0272     $97.50
000236828497-03     L.W.      Daily Medical Equipment Distribution Center Inc   2/19/2012    E0943     $98.00
000236828497-03     L.W.      Daily Medical Equipment Distribution Center Inc   2/19/2012    E1399     $11.25
000236828497-03     L.W.      Daily Medical Equipment Distribution Center Inc   2/19/2012    E2602    $107.95
000236828497-03     L.W.      Daily Medical Equipment Distribution Center Inc   2/19/2012    L0629    $175.00
000237074042-01     P.F.      Daily Medical Equipment Distribution Center Inc   5/18/2012    E0855    $502.63
000237074042-01     P.F.      Daily Medical Equipment Distribution Center Inc    5/2/2012    L0637    $844.13
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0217    $422.00
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0272    $155.52
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0943     $98.00
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E1399     $11.25
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E2602    $107.95
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0174    $130.00
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0629    $175.00
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L3670    $111.07
000237415369-04     D.E.      Daily Medical Equipment Distribution Center Inc    7/4/2012    L0637    $844.13

                                                    20 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 21 of 72 PageID #:
                                     8070
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0217    $422.00
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0272    $155.52
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0943     $98.00
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E1399     $11.25
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E2602    $107.95
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0174    $130.00
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0629    $175.00
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   4/30/2012    E0730     $76.25
000237415369-05     D.B.      Daily Medical Equipment Distribution Center Inc   4/30/2012    E1399    $208.50
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0217    $422.00
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0272    $155.52
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0943     $98.00
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E1399     $11.25
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E2602    $107.95
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0174    $130.00
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0629    $175.00
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L3670    $111.07
000237415369-06     C.B.      Daily Medical Equipment Distribution Center Inc   9/21/2012    L0637    $844.13
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0217    $422.00
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0272    $155.52
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E0943     $98.00
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    E2602    $107.95
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0174    $141.25
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc   3/16/2012    L0629    $175.00
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc    6/5/2012    E0730     $76.25
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc    6/5/2012    E1399    $209.25
000237415369-07     S.W.      Daily Medical Equipment Distribution Center Inc    7/4/2012    L0637    $844.13
000237538665-01     E.G.      Daily Medical Equipment Distribution Center Inc   5/21/2012    E2602     $85.91
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/9/2012   E0205 AR $195.00
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E0215     $20.93
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E0217    $422.00
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E0272    $155.52
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/9/2012   E0730 TE   $76.25
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E0943     $98.00
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E1399     $11.25
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/9/2012   E1399 AG   $13.50
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    E2602    $107.95
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    L0174    $130.00
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    L0629    $175.00
000237568746-02     J.G.      Daily Medical Equipment Distribution Center Inc    3/6/2012    L1820    $110.00
000237596712-01     S.R.      Daily Medical Equipment Distribution Center Inc   6/21/2012    E0855    $502.63
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    E0217    $422.00

                                                    21 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 22 of 72 PageID #:
                                     8071
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                               Used
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    E0272     $97.50
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    E0943     $98.00
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    E1399     $11.25
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    E2602    $107.95
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    L0174    $130.00
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc    3/1/2012    L0629    $175.00
000237709605-16     K.L.      Daily Medical Equipment Distribution Center Inc   3/30/2012    L1832    $549.18
000238411235-03     M.M.      Daily Medical Equipment Distribution Center Inc    6/8/2012    E0855    $502.63
000238411235-03     M.M.      Daily Medical Equipment Distribution Center Inc    6/6/2012    L0637    $844.13
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    E0217    $422.00
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    E0272    $155.52
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    E0943     $98.00
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    E1399     $11.25
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    E2602    $107.95
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012     I3807   $168.86
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    L0174    $130.00
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    L0629    $175.00
000238450407-01     G.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012    L1820    $110.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    E0217    $422.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    E0272    $155.52
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    E0943     $98.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    E1399     $11.25
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    E2602    $107.95
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    L0174    $130.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    L0629    $175.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   3/26/2012    L3670    $111.07
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   4/23/2012    E0730     $76.25
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   4/26/2012    E0855    $502.63
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   4/23/2012    E1399    $195.00
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   5/21/2012   E1310 XX $183.69
000238550875-03     M.E.      Daily Medical Equipment Distribution Center Inc   5/24/2012   L0637 LS $844.13
000239297806-01     K.H.      Daily Medical Equipment Distribution Center Inc   6/22/2012    E0855    $502.63
000239300361-03     M.P.      Daily Medical Equipment Distribution Center Inc    5/9/2012   E0855 CE $502.63
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E0217    $422.00
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E0272    $155.52
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E0943     $98.00
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E1399     $11.25
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    E2602    $107.95
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    L0174    $130.00
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    L0629    $175.00
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc   3/30/2012    L3670    $111.07
000239369580-03     T.V.      Daily Medical Equipment Distribution Center Inc    5/8/2012    L0637    $844.13

                                                    22 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 23 of 72 PageID #:
                                     8072
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of               Amount
Claim Number                                     Retailer                                   Code
                   Initials                                                     Service               Pending
                                                                                             Used
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E0217      $422.00
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E0272      $155.52
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E0855      $502.63
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E0943       $98.00
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E1399       $11.25
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   E2602      $107.95
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   L0174      $130.00
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   L0629      $175.00
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   3/27/2012   L1820      $110.00
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc    5/7/2012   E0730       $76.25
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc    5/7/2012   E1399      $208.50
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc    5/9/2012   L0637      $844.13
000239369580-04     S.V.      Daily Medical Equipment Distribution Center Inc   5/11/2012   L1832      $549.18
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   E0217      $422.00
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   E0272      $155.52
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   E1399       $11.25
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   E2602      $107.95
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   L0174      $130.00
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc    5/1/2012   L0629      $199.00
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc   7/27/2012   E0855      $502.63
000240382721-01     C.E.      Daily Medical Equipment Distribution Center Inc   7/23/2012   L0637      $844.13
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   E0217      $422.00
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   E0272      $155.52
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/24/2012   E0730       $76.25
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   E0943       $98.00
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   E1399      $219.75
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   E2602      $107.95
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   L0174      $130.00
000240745554-01     C.A.      Daily Medical Equipment Distribution Center Inc   4/20/2012   L0629      $175.00
000240869552-03     C.M.      Daily Medical Equipment Distribution Center Inc   4/18/2012   E0943       $98.00
000240869552-03     C.M.      Daily Medical Equipment Distribution Center Inc   4/18/2012   E1399      $206.25
000240869552-03     C.M.      Daily Medical Equipment Distribution Center Inc   4/18/2012   L0629      $175.00
000240869552-03     C.M.      Daily Medical Equipment Distribution Center Inc   4/18/2012   L0943       $24.00
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E0217      $422.00
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E0272      $155.52
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/21/2012   E0730       $76.25
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E0943       $98.00
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E1399      $206.25
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   E2602      $107.95
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   L0174      $130.00
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   L0629      $175.00
000241171875-01     R.N.      Daily Medical Equipment Distribution Center Inc   4/17/2012   L0943       $24.00

                                                    23 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 24 of 72 PageID #:
                                     8073
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0217    $422.00
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0272    $155.52
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/27/2012    E0730     $76.25
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0943     $98.00
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E1399    $206.25
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E2602    $107.95
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0174    $130.00
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0629    $175.00
000241674100-02     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0943     $24.00
000241693654-01     F.P.      Daily Medical Equipment Distribution Center Inc   5/30/2012    E0855    $502.63
000241693654-01     F.P.      Daily Medical Equipment Distribution Center Inc    7/3/2012   L0637 LS $844.13
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E0215     $20.93
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E0217    $422.00
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E0272    $155.52
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E0943     $98.00
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E1399     $11.25
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    E2602    $107.96
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    L0629    $175.00
000241885425-01     P.H.      Daily Medical Equipment Distribution Center Inc   4/20/2012    L1820    $110.00
000242252534-01     M.M.      Daily Medical Equipment Distribution Center Inc    6/4/2012    E0855    $502.63
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0217    $422.00
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0272    $155.52
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/27/2012    E0730     $76.25
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E0943     $98.00
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E1399    $206.25
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    E2602    $107.95
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0174    $130.00
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0629    $175.00
000243034709-03     C.H.      Daily Medical Equipment Distribution Center Inc   4/24/2012    L0943     $24.00
000243212461-06     K.R.      Daily Medical Equipment Distribution Center Inc    6/7/2012    L0637    $844.13
000243212461-06     K.R.      Daily Medical Equipment Distribution Center Inc    6/7/2012    E0730     $76.25
000243212461-06     K.R.      Daily Medical Equipment Distribution Center Inc    6/7/2012    E1399    $195.75
000243212461-06     K.R.      Daily Medical Equipment Distribution Center Inc    6/7/2012    E2602    $107.95
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   E0190 ED   $22.04
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   E0272 AT $155.52
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   E1399 RD   $11.25
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   E2602 GE $107.95
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   L0174 CE $130.00
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012   L0629 RA $175.00
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   5/11/2012    E0217    $422.00
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   6/20/2012    E0855    $502.63
000243483666-01     D.K.      Daily Medical Equipment Distribution Center Inc   6/29/2012    L0637    $844.13

                                                    24 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 25 of 72 PageID #:
                                     8074
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of               Amount
Claim Number                                     Retailer                                   Code
                   Initials                                                     Service               Pending
                                                                                             Used
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    E0217      $422.00
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    E0272      $155.52
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    E1399       $11.25
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    E2602      $107.95
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    L0174      $130.00
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    L0629      $175.00
000243857679-01     L.C.      Daily Medical Equipment Distribution Center Inc   5/4/2012    L0943       $24.00
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   E0190       $22.04
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   E0217      $422.00
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   E0272      $155.52
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   E1399       $11.25
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   E2602      $107.95
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   L0174      $130.00
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   5/25/2012   L0629      $175.00
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   6/25/2012   E0730       $76.25
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc    7/2/2012   E0855      $502.63
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   6/25/2012   E1399      $209.25
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   6/29/2012   L1832      $549.18
000244949897-03     S.A.      Daily Medical Equipment Distribution Center Inc   10/2/2012   L0637      $844.13
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E0190       $22.04
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E0215       $20.93
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E0217      $422.00
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E0272      $155.52
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E1399       $11.25
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   E2602      $107.95
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   5/22/2012   L0629      $175.00
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   6/29/2012   E0730       $76.25
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   6/21/2012   E0855       $50.26
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   6/29/2012   E1399      $456.75
000245006481-11     M.A.      Daily Medical Equipment Distribution Center Inc   6/26/2012   L0637      $844.13
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E0190       $22.04
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E0215       $20.93
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E0217      $422.00
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E0272      $155.52
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   6/18/2012   E0855      $502.63
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E1399       $11.25
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   E2602      $107.95
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   L0629      $175.00
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   6/20/2012   L0637      $844.13
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   5/29/2012   L1820      $110.00
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   7/13/2012   E0730       $76.25
000245006481-12     M.S.      Daily Medical Equipment Distribution Center Inc   7/13/2012   E1399      $443.25

                                                    25 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 26 of 72 PageID #:
                                     8075
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   6/26/2012     E0855    $502.63
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   6/25/2012     L0637    $844.13
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0190     $22.04
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0215     $20.93
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0217    $422.00
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0272    $155.52
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E1399     $11.25
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E2602    $107.95
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     L0629    $175.00
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc   5/29/2012     L3670    $111.07
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E0730     $76.25
000245006481-13     J.M.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E1399    $443.25
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0190     $22.04
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0215     $20.93
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0217    $422.00
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E0272    $155.52
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   6/26/2012     E0730     $76.25
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc    7/2/2012     E0855    $502.63
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E1399    $468.00
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     E2602    $107.95
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     L0629    $175.00
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   6/29/2012     L0637    $844.13
000245006481-14     L.C.      Daily Medical Equipment Distribution Center Inc   5/29/2012     L1820    $110.00
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   E0190 ED   $22.04
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012    E0217    $422.00
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   E0272 GC $155.52
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   E1399 RD   $11.25
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   E2602 GE $107.95
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   L0174 CE $130.00
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    5/25/2012   L0629 LS $175.00
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc    7/11/2012    E0855    $502.63
000245022926-01     F.M.      Daily Medical Equipment Distribution Center Inc     7/3/2012    L0637    $844.13
000245171863-01     A.P.      Daily Medical Equipment Distribution Center Inc    7/5/2012    E0855 CA $502.63
000245171863-01     A.P.      Daily Medical Equipment Distribution Center Inc   10/22/2012    L1832    $549.18
000245171863-01     A.P.      Daily Medical Equipment Distribution Center Inc   2/14/2013     L1832    $549.18
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012    E0238 RI   $10.44
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012     E0272    $155.52
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012    E0730 EA   $76.25
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012     E1399     $11.25
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012    E1399 AR $195.75
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012     E2602    $107.95
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012     L0174    $130.00

                                                    26 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 27 of 72 PageID #:
                                     8076
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012    L0629    $175.00
000245293824-03     L.O.      Daily Medical Equipment Distribution Center Inc    6/8/2012    E0217    $422.00
000246972426-03     B.H.      Daily Medical Equipment Distribution Center Inc    6/6/2012    E2602     $85.91
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E0238 RI   $10.44
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E0730 TE   $76.25
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E1399 AR $195.75
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E0190     $22.04
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E0217    $422.00
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E0272    $155.52
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E1399     $11.25
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E2602    $107.95
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    L0174    $130.00
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   6/11/2012    L0629    $175.00
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   9/13/2012    E0855    $502.63
000246976351-04     A.R.      Daily Medical Equipment Distribution Center Inc   8/30/2012    L0637    $844.13
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E0190 ED   $22.04
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E0217    $422.00
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E0272 GC $155.52
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E1399 RD   $11.25
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   E2602 GE $107.95
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   L0174 CE $130.00
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   L0629 RA $175.00
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012   L3908 TS   $47.50
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012    E0730     $76.25
000247000706-03     O.H.      Daily Medical Equipment Distribution Center Inc   6/13/2012    E1399    $195.75
000247215980-03     D.P.      Daily Medical Equipment Distribution Center Inc   8/10/2012    L0637    $844.13
000247366354-01     L.F.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E0272    $155.52
000247366354-01     L.F.      Daily Medical Equipment Distribution Center Inc   6/11/2012    E1399     $11.25
000247366354-01     L.F.      Daily Medical Equipment Distribution Center Inc   6/11/2012    L0629    $175.00
000247366354-01     L.F.      Daily Medical Equipment Distribution Center Inc   6/11/2012    L3670    $111.07
000247366354-01     L.F.      Daily Medical Equipment Distribution Center Inc   6/11/2012    L3710     $77.00
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    E0272    $155.52
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    E1399     $11.25
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    L0174    $130.00
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    L0629    $175.00
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    L0943     $24.00
000247366354-04     R.G.      Daily Medical Equipment Distribution Center Inc   6/29/2012    L3670    $111.07
000247699746-02     J.S.      Daily Medical Equipment Distribution Center Inc   6/19/2012    E0190     $22.04
000247699746-02     J.S.      Daily Medical Equipment Distribution Center Inc   6/19/2012    E0215     $20.93
000247699746-02     J.S.      Daily Medical Equipment Distribution Center Inc   6/19/2012    E0272    $155.52
000247699746-02     J.S.      Daily Medical Equipment Distribution Center Inc    7/2/2012    E0730     $76.25
000247699746-02     J.S.      Daily Medical Equipment Distribution Center Inc   7/12/2012    E0855    $502.63

                                                    27 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 28 of 72 PageID #:
                                     8077
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E1399    $272.25
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E2602    $107.95
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L0629    $175.00
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L0943     $24.00
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L1399     $11.25
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc   6/22/2012    L3807    $168.86
000247699746-02    J.S.       Daily Medical Equipment Distribution Center Inc    8/3/2012    L0637    $844.13
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E0217    $422.00
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E0272    $155.52
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E1399     $11.25
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    E2602    $107.95
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L0174    $130.00
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L0629    $175.00
000248214025-01    M.W.       Daily Medical Equipment Distribution Center Inc   6/19/2012    L0943     $24.00
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    E0217    $422.00
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    E0272    $155.52
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    E1399     $11.25
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    E2602    $107.95
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    L0174    $130.00
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   6/11/2012    L0629    $175.00
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   7/16/2012    E0730     $76.25
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   7/19/2012    E0855    $502.63
000248569212-01    A.B.       Daily Medical Equipment Distribution Center Inc   7/16/2012    E1399    $195.75
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    E0190     $22.04
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    E0217    $422.00
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    E0272    $155.52
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    E1399     $11.25
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    E2602    $107.95
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    L0174    $130.00
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    L0629    $175.00
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc    7/2/2012    L1820    $110.00
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc   8/27/2012    E0730     $76.25
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc   9/14/2012    E0855    $502.63
000248692154-03    I.C.       Daily Medical Equipment Distribution Center Inc   8/27/2012    E1399    $443.25
000248817066-07    C.D.       Daily Medical Equipment Distribution Center Inc   7/30/2012    L1910    $145.00
000248817066-07    C.D.       Daily Medical Equipment Distribution Center Inc   7/30/2012    L1910    $145.00
000248817066-07    C.D.       Daily Medical Equipment Distribution Center Inc   7/30/2012    L1910    $145.00
000249109711-07    K.H.       Daily Medical Equipment Distribution Center Inc   7/11/2012    L0637    $844.13
000249550673-03    N.B.       Daily Medical Equipment Distribution Center Inc    7/3/2012    E0190     $22.04
000249550673-03    N.B.       Daily Medical Equipment Distribution Center Inc    7/3/2012    E0215     $20.93
000249550673-03    N.B.       Daily Medical Equipment Distribution Center Inc    7/3/2012    E0272    $155.52
000249550673-03    N.B.       Daily Medical Equipment Distribution Center Inc   7/13/2012   E0730 EA   $76.25

                                                    28 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 29 of 72 PageID #:
                                     8078
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     7/3/2012    E1399     $11.25
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc    7/13/2012   E1399 AG   $13.50
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc    7/13/2012   E1399 XX $247.50
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     7/3/2012    E2602    $107.95
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     7/3/2012    L0629    $175.00
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     8/3/2012    L0637    $844.13
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     7/3/2012    L0943     $24.00
000249550673-03     N.B.      Daily Medical Equipment Distribution Center Inc     7/3/2012    L1399     $11.25
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    E0217    $422.00
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    E0272    $155.52
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/16/2012    E0730     $76.25
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc     8/6/2012    E0855    $502.63
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    E1399    $207.00
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    E2602    $107.95
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    L0174    $130.00
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    L0629    $175.00
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc     8/2/2012    L0637    $844.13
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    L0943     $24.00
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc    7/10/2012    L3670    $111.07
000250556792-01     A.R.      Daily Medical Equipment Distribution Center Inc   11/14/2012    L3673    $690.23
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     E0217    $422.00
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     E0272    $155.52
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     E0730     $76.25
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   8/10/2012     E0855    $502.63
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     E1399    $207.00
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     E2602    $107.95
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     L0174    $130.00
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     L0629    $175.00
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   8/21/2012     L0637    $844.13
000251143574-02     L.U.      Daily Medical Equipment Distribution Center Inc   7/25/2012     L0943     $24.00
000251344651-03     F.S.      Daily Medical Equipment Distribution Center Inc   9/14/2012     E0730     $76.25
000251344651-03     F.S.      Daily Medical Equipment Distribution Center Inc   9/14/2012     E1399    $195.75
000251344651-03     F.S.      Daily Medical Equipment Distribution Center Inc   9/14/2012     L1399     $48.00
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E0217    $422.00
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E0272    $155.52
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E1399     $11.25
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E2602    $107.95
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     L0174    $130.00
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     L0629    $175.00
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     L0943     $24.00
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   7/26/2012     L3670    $111.07
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   10/24/2012    E0855    $502.63

                                                    29 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 30 of 72 PageID #:
                                     8079
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   10/24/2012    E1399    $247.50
000251784658-04     D.W.      Daily Medical Equipment Distribution Center Inc   10/24/2012    L0637    $844.13
000252790563-07     Y.B.      Daily Medical Equipment Distribution Center Inc    9/13/2012    L0637    $844.13
000252791982-01     K.C.      Daily Medical Equipment Distribution Center Inc   11/28/2012    L0637    $844.13
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     E0272    $155.52
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     E1399     $11.25
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     E2602    $107.95
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     L0174    $130.00
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     L0629    $175.00
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     L0943     $24.00
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012     L3670    $111.07
000252912837-01     J.P.      Daily Medical Equipment Distribution Center Inc   7/30/2012    E0217 AT $422.00
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E0215     $20.93
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E0272    $155.52
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc   8/16/2012     E0730     $76.25
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E1399    $454.50
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E2602    $107.95
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     L0629    $175.00
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     L0943     $24.00
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E0215     $20.93
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E0272    $155.52
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc   8/16/2012     E0730     $76.25
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E1399    $454.50
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     E2602    $107.95
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     L0829    $175.00
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc    8/7/2012     L0943     $24.00
000253014302-01     J.R.      Daily Medical Equipment Distribution Center Inc   9/21/2012     L0637    $844.13
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   E0272 GC $155.52
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   E1399 RD   $11.25
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    8/20/2012    E2602     $85.91
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   L0174 CE $130.00
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   L0629 RA $175.00
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   L0943 CE   $24.00
000253194138-03     D.M.      Daily Medical Equipment Distribution Center Inc    7/25/2012   L3670 ER $111.07
000253203350-03     L.M.      Daily Medical Equipment Distribution Center Inc   8/10/2012     E0855    $502.63
000253203350-03     L.M.      Daily Medical Equipment Distribution Center Inc   8/31/2012     L0637    $844.13
000253203350-04     C.M.      Daily Medical Equipment Distribution Center Inc   9/10/2012     L0637    $844.13
000253203350-05     M.M.      Daily Medical Equipment Distribution Center Inc   8/10/2012     E0855    $502.63
000253203350-05     M.M.      Daily Medical Equipment Distribution Center Inc   8/24/2012    L0637 LS $844.13
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E0217    $422.00
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc   7/26/2012     E0272    $155.52
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc   7/31/2012     E0730     $76.25

                                                    30 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 31 of 72 PageID #:
                                     8080
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    8/10/2012   E0855 CE $502.63
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    7/26/2012    E1399    $207.00
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    7/26/2012    E2602    $107.95
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    7/26/2012    L0174    $130.00
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    7/26/2012    L0629    $175.00
000253203350-06     A.A.      Daily Medical Equipment Distribution Center Inc    7/26/2012    L0943     $24.00
000253427405-05     D.C.      Daily Medical Equipment Distribution Center Inc     8/6/2012    E2602    $107.95
000253427405-06     D.K.      Daily Medical Equipment Distribution Center Inc     8/6/2012    E2602    $107.95
000253427405-07     J.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     E2602    $107.95
000253427405-07     J.C.      Daily Medical Equipment Distribution Center Inc   11/5/2012     E0855    $502.63
000253427405-07     J.C.      Daily Medical Equipment Distribution Center Inc   11/12/2012    E1399    $247.50
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc   7/30/2012     E2602    $107.95
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     E0217    $422.00
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     E0272    $155.52
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     E1399     $11.25
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     E2602    $107.95
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     L0174    $130.00
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     L0629    $175.00
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     L0943     $24.00
000253427405-08     R.C.      Daily Medical Equipment Distribution Center Inc    8/6/2012     L3670    $111.07
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     E0238     $10.44
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     E0272    $155.52
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     E1399     $11.25
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     E2602    $107.95
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     L0629    $175.00
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     L1820    $110.00
000253505465-03     J.F.      Daily Medical Equipment Distribution Center Inc   8/27/2012     L1910    $145.00
000253673271-01     I.G.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E0217    $422.00
000253673271-01     I.G.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E0272    $155.52
000253673271-01     I.G.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E1399     $11.25
000253673271-01     I.G.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E2602    $107.95
000253673271-01     I.G.      Daily Medical Equipment Distribution Center Inc   8/13/2012     L0629    $175.00
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012    E0217 RC $422.00
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012     E0730     $76.25
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012     E1399    $195.75
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012     L0174    $130.00
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012     L0943     $24.00
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   8/16/2012     L3670    $111.07
000253703771-01     B.B.      Daily Medical Equipment Distribution Center Inc   9/12/2012     E0855    $502.63
000253703771-03     L.B.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E2602    $107.95
000253703771-04     D.J.      Daily Medical Equipment Distribution Center Inc   8/13/2012     E2602    $107.95
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc     8/3/2012    E0215     $20.93

                                                    31 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 32 of 72 PageID #:
                                     8081
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E0217    $422.00
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E0272    $155.52
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/7/2012    E0730     $76.25
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E1399    $207.00
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E2602    $107.95
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0174    $130.00
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0629    $175.00
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0943     $24.00
000253782998-01     C.A.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L3670    $111.07
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E0215     $20.93
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E0217    $422.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E0272    $155.52
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/7/2012    E0730     $76.25
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E1399    $207.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    E2602    $107.95
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0174    $130.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0629    $175.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L0943     $24.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L1820    $110.00
000253782998-11     M.G.      Daily Medical Equipment Distribution Center Inc    8/3/2012    L1910    $145.00
000253790752-01     M.B.      Daily Medical Equipment Distribution Center Inc   8/13/2012    E2602     $85.91
000253790752-01     M.B.      Daily Medical Equipment Distribution Center Inc   8/13/2012    L0943      $1.96
000253790752-01     M.B.      Daily Medical Equipment Distribution Center Inc   9/15/2012    L0637    $844.13
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    E0217    $422.00
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    E0272    $155.52
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc   8/10/2012    E0730     $76.25
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    E1399    $207.00
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    E2602    $107.95
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    L0174    $130.00
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    L0629    $175.00
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc    8/6/2012    L0943     $24.00
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc   9/18/2012   E0855 TR $502.63
000253790752-03     M.B.      Daily Medical Equipment Distribution Center Inc   9/14/2012    L0637    $844.13
000253790752-04     M.B.      Daily Medical Equipment Distribution Center Inc   8/10/2012    L0943      $1.96
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    E0217    $422.00
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    E0272    $155.52
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    E1399     $11.25
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    E2602    $107.95
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    L0174    $130.00
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    L0629    $175.00
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    L0943     $24.00
000254239619-02     P.R.      Daily Medical Equipment Distribution Center Inc   7/26/2012    L1820    $110.00

                                                    32 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 33 of 72 PageID #:
                                     8082
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012   E0217 RC $422.00
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    E0272    $155.52
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/17/2012    E0730     $76.25
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    E1399    $207.00
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    E2602    $107.95
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0174    $130.00
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0629    $175.00
000254561814-01     M.G.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0943     $24.00
000254847312-03     A.Q.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0174    $130.00
000254847312-03     A.Q.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0629    $175.00
000254847312-03     A.Q.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0943     $24.00
000254847312-03     A.Q.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L3710     $77.00
000254847312-04     M.O.      Daily Medical Equipment Distribution Center Inc    8/13/2012    K0174    $130.00
000254847312-04     M.O.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0629    $175.00
000254847312-04     M.O.      Daily Medical Equipment Distribution Center Inc    8/13/2012    L0943     $24.00
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012   E0272 AT $155.52
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012   E1399 RD   $11.25
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012   E2602 EC $107.95
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012   L0174 CA $130.00
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012   L0629 CR $175.00
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    8/16/2012    L0943     $24.00
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E0730     $76.25
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E1399    $195.75
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    10/9/2012    E0855    $502.63
000255045502-03     J.L.      Daily Medical Equipment Distribution Center Inc    10/7/2012    E1399    $247.50
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    E0215     $20.93
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    E0272    $155.52
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc     9/7/2012    E0730     $76.25
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    E1399    $454.50
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    E2602    $107.95
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    L0629    $175.00
000255404311-03     J.A.      Daily Medical Equipment Distribution Center Inc    8/24/2012    L0943     $24.00
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     E0215     $20.93
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     E0272    $155.52
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/31/2012     E0730     $76.25
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     E1399    $454.50
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     E2602    $107.95
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/27/2012    L0140 CE   $50.00
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     L0629    $175.00
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   8/29/2012     L0943     $24.00
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   10/15/2012    E0855    $502.63
000255795808-04     B.S.      Daily Medical Equipment Distribution Center Inc   10/10/2012   L0637 LS $844.13

                                                    33 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 34 of 72 PageID #:
                                     8083
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000256388844-04      I.F.     Daily Medical Equipment Distribution Center Inc   9/10/2012    E0217    $422.00
000256388844-04      I.F.     Daily Medical Equipment Distribution Center Inc   9/10/2012    L0174    $130.00
000256388844-04      I.F.     Daily Medical Equipment Distribution Center Inc   9/10/2012    L0943     $24.00
000256388844-04      I.F.     Daily Medical Equipment Distribution Center Inc    7/8/2013    E1399    $247.50
000256521592-03     J.K.      Daily Medical Equipment Distribution Center Inc   8/16/2012    E1399     $11.25
000256521592-03     J.K.      Daily Medical Equipment Distribution Center Inc   8/16/2012   E2602 RA $107.95
000256521592-03     J.K.      Daily Medical Equipment Distribution Center Inc   8/16/2012   L0174 LL $117.00
000256521592-03     J.K.      Daily Medical Equipment Distribution Center Inc   8/16/2012   L0943 LL   $24.00
000256521592-03     J.K.      Daily Medical Equipment Distribution Center Inc   9/24/2012    E1399    $168.92
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E0272    $155.52
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E1399     $11.25
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E2602    $107.95
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0174    $130.00
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0629    $175.00
000256650986-01     J.D.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0943     $24.00
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    E0217    $422.00
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    E0272    $155.52
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    E1399     $11.25
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    E2602    $107.95
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    L0174    $130.00
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    L0629    $175.00
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    L0943     $24.00
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   8/23/2012    L3670    $111.07
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   10/1/2012    E0730     $76.25
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   10/1/2012    E1399    $195.75
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   11/6/2012    E0855    $502.63
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   11/2/2012    E1399    $247.50
000256650986-05     K.K.      Daily Medical Equipment Distribution Center Inc   11/9/2012    L0637    $844.13
000256850801-01     I.Z.      Daily Medical Equipment Distribution Center Inc    3/8/2013    L0637    $844.13
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E0217    $422.00
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E0272    $155.52
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/6/2012    E0730     $76.25
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E1399    $207.00
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    E2602    $107.95
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0174    $130.00
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0629    $175.00
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/3/2012    L0943     $24.00
000257092304-07     V.M.      Daily Medical Equipment Distribution Center Inc    9/6/2012    L1399     $32.00
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012    E0215     $20.93
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012    E0217    $422.00
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012    E0272    $155.52
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   10/9/2012    E0730     $76.25

                                                    34 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 35 of 72 PageID #:
                                     8084
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                      Service              Pending
                                                                                               Used
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   10/3/2012     E0855    $502.63
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012     E1399    $454.50
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012     E2602    $107.95
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012     L0629    $175.00
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   10/3/2012     L0637    $844.13
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   9/12/2012     L0943     $24.00
000257149211-01     S.L.      Daily Medical Equipment Distribution Center Inc   10/9/2012     L1399     $48.00
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    E0272    $155.52
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    E1399     $11.25
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    E2602    $107.95
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    L0174    $130.00
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    L0629    $175.00
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc     9/3/2012    L0943     $24.00
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc   12/13/2012    E1399    $247.50
000257398726-03     F.G.      Daily Medical Equipment Distribution Center Inc    1/10/2013    E0855    $502.63
000257408674-02     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E0730     $76.25
000257408674-02     R.B.      Daily Medical Equipment Distribution Center Inc   10/23/2012    E0855    $502.63
000257408674-02     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E1399    $195.75
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     E0217    $422.00
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/14/2012     E0730     $76.25
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/14/2012     E1399    $195.75
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     E0272    $155.52
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/28/2012     E0855    $502.63
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     E1399     $11.25
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     E2602    $107.95
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     L0174    $130.00
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     L0629    $175.00
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   10/2/2012     L0637    $844.13
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     L0943     $24.00
000257678045-01     D.T.      Daily Medical Equipment Distribution Center Inc   9/11/2012     L3807    $168.86
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    E0215     $20.93
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    E0272    $155.52
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0730     $76.25
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc   10/26/2012    E0855    $502.63
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    E1399    $454.50
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    E2602    $107.95
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    L0629    $175.00
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc    9/25/2012    L0943     $24.00
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L1399     $32.00
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc   10/10/2012    L3673    $690.23
000257791517-01     I.C.      Daily Medical Equipment Distribution Center Inc   11/23/2012   L0637 LS $844.13
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    E0217    $422.00

                                                    35 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 36 of 72 PageID #:
                                     8085
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    E0272    $155.52
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    E1399     $11.25
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    E2602    $107.95
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    L0174    $130.00
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    L0629    $175.00
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    L0943     $24.00
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    L1820    $220.00
000257799311-01     C.T.      Daily Medical Equipment Distribution Center Inc     9/4/2012    L3670    $111.07
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E0190     $22.04
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E0217    $422.00
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E0272    $155.52
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E1399     $11.25
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    E2602    $107.95
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    L0174    $130.00
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    L0629    $175.00
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc    9/17/2012    L3670    $111.07
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc   10/22/2012    E0730     $76.25
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc   10/22/2012    E1399    $195.75
000258056837-05     J.D.      Daily Medical Equipment Distribution Center Inc   10/22/2012    L1399     $48.00
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    E0217    $422.00
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    E0730     $76.25
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    E1399    $195.75
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    L1399     $32.00
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    L3670    $111.07
000258429307-03     J.C.      Daily Medical Equipment Distribution Center Inc    9/10/2012    L3807    $168.86
000258623214-03     W.C.      Daily Medical Equipment Distribution Center Inc    10/4/2012    E0855    $502.63
000258623214-03     W.C.      Daily Medical Equipment Distribution Center Inc     1/8/2013    L1832    $549.18
000259054294-04     H.G.      Daily Medical Equipment Distribution Center Inc   10/23/2012    E1399    $195.75
000259054294-04     H.G.      Daily Medical Equipment Distribution Center Inc   10/23/2012    L1399     $48.00
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   10/8/2012     E0217    $422.00
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0730     $76.25
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E1399    $195.75
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L0174    $130.00
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L1399     $32.00
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   11/26/2012    E0855    $502.63
000259139392-06     C.C.      Daily Medical Equipment Distribution Center Inc   11/22/2012    L0637    $844.13
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/25/2012    E0217    $422.00
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/21/2012    E0272    $155.52
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/21/2012   E0730 EA   $76.25
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/21/2012    E1399     $11.25
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/21/2012   E1399 AR $195.75
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc    9/21/2012    E2602    $107.95

                                                    36 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 37 of 72 PageID #:
                                     8086
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc   9/21/2012    L0174 CE $130.00
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc   9/21/2012     L0629    $175.00
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc   9/21/2012    L1399 EP   $32.00
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc   10/26/2012    E0855    $502.63
000259139392-07     J.R.      Daily Medical Equipment Distribution Center Inc   12/4/2012     L0637    $844.13
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     E0272    $155.52
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   10/1/2012     E0730     $76.25
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     E1399    $207.00
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     E2602    $107.95
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     L0174    $130.00
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     L0629    $175.00
000259548021-03     C.C.      Daily Medical Equipment Distribution Center Inc   9/26/2012     L0943     $24.00
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     E0217    $422.00
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     E0272    $155.52
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     E1399     $11.25
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     E2602    $107.95
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     L0629    $175.00
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     L0714    $130.00
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     L0943     $24.00
000259604311-01     F.H.      Daily Medical Equipment Distribution Center Inc    9/4/2012     L3670    $111.07
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     E0190     $22.04
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     E0217    $422.00
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     E0272    $155.52
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     E1399     $11.25
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     L0174    $130.00
000259798970-01     S.P.      Daily Medical Equipment Distribution Center Inc   9/24/2012     L3670    $111.07
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    E0217    $422.00
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    E0272    $155.52
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    E1399     $11.25
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    E2602    $107.95
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    L0174    $130.00
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    L0629    $175.00
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    L0943     $24.00
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    9/24/2012    L3670    $111.07
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E0730     $76.25
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    11/9/2012    E0855    $502.63
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E1399     $76.25
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    11/6/2012    L0637    $844.13
000260144555-03     S.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    L1399    $195.75
000260300728-04     R.M.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0217    $422.00
000260300728-04     R.M.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0730     $76.25
000260300728-04     R.M.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E1399    $195.75

                                                    37 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 38 of 72 PageID #:
                                     8087
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000260300728-04     R.M.      Daily Medical Equipment Distribution Center Inc    10/6/2012    L0174    $130.00
000260300728-04     R.M.      Daily Medical Equipment Distribution Center Inc    10/6/2012    L1399     $32.00
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    E0272    $155.52
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    E1399     $11.25
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    E2602    $107.95
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    L0174    $130.00
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    L0629    $175.00
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/1/2012    L0943     $24.00
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/4/2012    E0730     $76.25
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/4/2012    E1399    $195.75
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    10/4/2012    L1399     $32.00
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E0855    $502.63
000260323976-04     M.B.      Daily Medical Equipment Distribution Center Inc    11/6/2012    L0637    $844.13
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     E0272    $155.52
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/4/2012     E0730     $76.25
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     E1399    $207.00
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     E2602    $107.95
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     L0174    $130.00
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     L0629    $175.00
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   10/1/2012     L0943     $24.00
000260323976-05     L.P.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E0855    $502.63
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     E0190     $22.04
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     E0217    $422.00
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     E0272    $155.52
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     E1399     $11.25
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     E2602    $107.95
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     L0174    $130.00
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     L0629    $175.00
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     L1820    $110.00
000260859053-01     E.R.      Daily Medical Equipment Distribution Center Inc   10/2/2012     L3670    $111.07
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    E0190     $22.04
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    E0272    $155.52
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    E0730     $76.25
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    E1399    $207.00
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    E2602    $107.95
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    L0629    $175.00
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc    10/8/2012    L3670    $111.07
000261137632-03     M.M.      Daily Medical Equipment Distribution Center Inc   11/27/2012   E0855 CE $502.63
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0190     $22.04
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0215     $20.93
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0217    $422.00
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E0272    $155.52

                                                    38 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 39 of 72 PageID #:
                                     8088
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E1399     $11.25
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    E2602    $107.95
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L0174    $130.00
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L0629    $175.00
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   10/12/2012    L1820    $110.00
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E0730     $76.25
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   11/13/2012    E0855    $502.63
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E1399    $443.25
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   11/21/2012    L0637    $844.13
000261291488-01     L.D.      Daily Medical Equipment Distribution Center Inc   12/3/2012     L1399     $48.00
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    E0215     $20.93
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    E0217    $422.00
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    E0272    $155.52
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    E1399     $11.25
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    E2602    $107.95
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    L1820    $220.00
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc   10/19/2012    L3807    $168.86
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E0730 EA   $76.25
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E1399 AM $195.75
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E1399 XX $247.50
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc    11/8/2012   L0637 AP $844.13
000261291488-04     M.G.      Daily Medical Equipment Distribution Center Inc    12/3/2012   L1399 EP   $48.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0190     $22.04
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0217    $422.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0272    $155.52
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E0730     $76.25
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E1399    $207.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    E2602    $107.95
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    L0174    $130.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    L0629    $175.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc    10/6/2012    L1399     $48.00
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc   11/22/2012    E0855    $502.63
000262455306-03     R.N.      Daily Medical Equipment Distribution Center Inc   12/20/2012   L0637 LS $844.13
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E0190     $22.04
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E0217    $422.00
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E0272    $155.52
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/6/2012    E0730     $76.25
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E1399    $207.00
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    E2602    $107.95
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    L0174    $130.00
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/2/2012    L0629    $175.00
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc    11/6/2012    L1399     $48.00

                                                    39 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 40 of 72 PageID #:
                                     8089
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc   11/22/2012    E0855    $502.63
000263059800-03     V.M.      Daily Medical Equipment Distribution Center Inc   11/22/2012   L0637 LS $844.13
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E0190     $22.04
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E0217    $422.00
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E0272    $155.52
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/6/2012     E0730     $76.25
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E1399    $207.00
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     E2602    $107.95
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     L0174    $130.00
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/2/2012     L0629    $175.00
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/6/2012     L1399     $48.00
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/21/2012    E0855    $502.63
000263059800-04     C.R.      Daily Medical Equipment Distribution Center Inc   11/27/2012   L0637 LS $844.13
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E0190     $22.04
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E0217    $422.00
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E0272    $155.52
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E1399     $11.25
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    E2602    $107.95
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    L0174    $130.00
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    L0629    $175.00
000263199258-03     K.V.      Daily Medical Equipment Distribution Center Inc   10/18/2012    L1820    $110.00
000264279159-01     C.M.      Daily Medical Equipment Distribution Center Inc   11/28/2012    E0855    $502.63
000264279159-01     C.M.      Daily Medical Equipment Distribution Center Inc   12/12/2012   L0637 AP $844.13
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     E0190     $22.04
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     E0217    $422.00
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     E0272    $155.52
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/13/2012    E0730     $76.25
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     E1399    $207.00
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     E2602    $107.95
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     L0174    $130.00
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/9/2012     L0629    $175.00
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   11/13/2012    L1399     $48.00
000264431999-01     J.Z.      Daily Medical Equipment Distribution Center Inc   12/14/2012    L0637    $844.13
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    E0190     $22.04
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    E0217    $422.00
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    E0272    $155.52
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    E1399     $11.25
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    E2602    $107.95
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    L0174    $130.00
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    L0629    $175.00
000265484196-01     J.S.      Daily Medical Equipment Distribution Center Inc   11/19/2012    L3670    $111.07
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012    E0190     $22.04

                                                    40 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 41 of 72 PageID #:
                                     8090
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012   E0215       $20.93
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012   E0272      $155.52
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   11/12/2012   E0730       $76.25
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012   E1399      $454.50
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012   E2602      $107.95
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   10/23/2012   L0629      $175.00
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   11/12/2012   L1399       $48.00
000265574285-03     J.C.      Daily Medical Equipment Distribution Center Inc   12/13/2012   L0637      $844.13
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   E0190       $22.04
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   E0272      $155.52
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   E1399       $11.25
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   E2602      $107.95
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   L0174      $130.00
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   11/19/2012   L0629      $175.00
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   12/20/2012   E0855      $502.63
000265868257-03     T.P.      Daily Medical Equipment Distribution Center Inc   1/15/2013    L0637      $844.13
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   E0190       $22.04
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   E0217      $422.00
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   E0272      $155.52
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   E1399       $11.25
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   E2602      $107.95
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   L0174      $130.00
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   L0629      $175.00
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   L1820      $110.00
000266598795-03     O.S.      Daily Medical Equipment Distribution Center Inc   11/23/2012   L3670      $111.07
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   E0190       $22.04
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   E0217      $422.00
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   E0272      $155.52
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   E1399       $11.25
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   E2602      $107.95
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   L0174      $130.00
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   L0629      $175.00
000266598795-06     D.M.      Daily Medical Equipment Distribution Center Inc   11/21/2012   L1820      $110.00
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   E0190       $22.04
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   E0272      $155.52
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc     1/3/2013   E0855      $502.63
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   E1399       $11.25
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   E2602      $107.95
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   L0174      $130.00
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   L0629      $175.00
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc   12/27/2012   L0637      $844.13
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    12/4/2012   E0217      $422.00

                                                    41 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 42 of 72 PageID #:
                                     8091
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000267426575-03     S.A.      Daily Medical Equipment Distribution Center Inc    1/7/2013     L1399     $48.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0190     $22.04
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0217    $422.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0272    $155.52
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/27/2012    E0730     $76.25
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E1399    $207.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E2602    $107.95
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    L0174    $130.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    L0629    $175.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   11/27/2012    L1399     $48.00
000267543296-03     F.R.      Daily Medical Equipment Distribution Center Inc   12/12/2012   L0637 LS $844.13
000267543296-04     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0105     $12.00
000267543296-04     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0217    $422.00
000267543296-04     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0730     $76.25
000267543296-04     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E1399    $195.75
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E0190     $22.04
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E0217    $422.00
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E0272    $155.52
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/7/2012     E0730     $76.25
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E1399    $207.00
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     E2602    $107.95
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     L0174    $130.00
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc   12/3/2012     L0629    $175.00
000267807915-02     I.H.      Daily Medical Equipment Distribution Center Inc    2/8/2013     L1832    $549.18
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    E0217    $422.00
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/27/2012    E0855    $502.63
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc     1/2/2013    L0637    $844.13
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    E0190     $22.04
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    E0272    $155.52
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    E1399     $11.25
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    E2602    $107.95
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    L0174    $130.00
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    L0629    $175.00
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc   12/10/2012    L3670    $111.07
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc    1/28/2013   E0730 TE   $76.25
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc    1/28/2013   E1399 AR $195.75
000268140431-02     E.W.      Daily Medical Equipment Distribution Center Inc    1/28/2013   L1399 EP   $48.00
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012    E0190     $22.04
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012    E0217    $422.00
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012    E0272    $155.52
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012    E1399     $11.25
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012    E2602    $107.95

                                                    42 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 43 of 72 PageID #:
                                     8092
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012   L0174      $130.00
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/12/2012   L0629      $175.00
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E0855      $502.63
000268140431-03     J.D.      Daily Medical Equipment Distribution Center Inc    1/4/2013    L0637      $844.13
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    E0190       $22.04
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    E0217      $422.00
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    E0272      $155.52
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/11/2012   E0730       $76.25
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    E1399      $207.00
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    E2602      $107.95
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    L0174      $130.00
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/7/2012    L0629      $175.00
000268711389-03     J.F.      Daily Medical Equipment Distribution Center Inc   12/11/2012   L1399       $48.00
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E0217      $422.00
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E0190       $22.04
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E0272      $155.52
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E1399       $11.25
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   E2602      $107.95
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   L0174      $130.00
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc    12/3/2012   L0629      $175.00
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc     1/4/2013   E0855      $502.63
000269091005-01     O.K.      Daily Medical Equipment Distribution Center Inc   12/28/2012   L0637      $844.13
000269229902-01     L.M.      Daily Medical Equipment Distribution Center Inc     2/6/2013   E0855      $502.63
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   E0190       $22.04
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc   12/11/2012   E0215       $20.93
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   E0272      $155.52
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc   12/11/2012   E0730       $76.25
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   E1399      $207.00
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   E2602      $107.95
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   L0174      $130.00
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   L0629      $175.00
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc   12/11/2012   L1399       $48.00
000269344719-03     L.W.      Daily Medical Equipment Distribution Center Inc    12/7/2012   L3670      $111.07
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/14/2012   L1399       $48.00
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   E0190       $22.04
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   E0272      $155.52
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   E1399       $11.25
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   E2602      $107.95
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   L0174      $130.00
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc   12/10/2012   L0629      $175.00
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc    1/18/2013   E0855      $502.63
000269396437-03     G.B.      Daily Medical Equipment Distribution Center Inc    1/22/2013   L0637      $844.13

                                                    43 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 44 of 72 PageID #:
                                     8093
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0190     $22.04
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0217    $422.00
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0272    $155.52
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E1399     $11.25
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E2602    $107.95
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    L0174    $130.00
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    L0629    $175.00
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc   12/11/2012    L3670    $111.07
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc    1/14/2013    E0730     $76.25
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc    1/14/2013    E1399    $195.75
000269440665-01     A.M.      Daily Medical Equipment Distribution Center Inc    1/14/2013    L1399     $48.00
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0190     $22.04
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0217    $422.00
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E0272    $155.52
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E1399     $11.25
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    E2602    $107.95
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    L0174    $130.00
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   12/11/2012    L0629    $175.00
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   1/14/2013     E0730     $76.25
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   1/14/2013     E1399    $195.75
000269440665-07     A.H.      Daily Medical Equipment Distribution Center Inc   1/14/2013     L1399     $48.00
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    E0190     $22.04
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    E0217    $422.00
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    E0272    $155.52
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    E1399     $11.25
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    E2602    $107.95
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    L0174    $130.00
000270210313-01     M.A.      Daily Medical Equipment Distribution Center Inc   12/26/2012    L0629    $175.00
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     E0217    $422.00
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     E0190     $22.04
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     E0272    $155.52
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/7/2013     E0730     $76.25
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     E1399    $207.00
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     E2602    $107.95
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    1/3/2013     L0629    $175.00
000270996548-02     R.R.      Daily Medical Equipment Distribution Center Inc    2/1/2013     E0855    $502.63
000270996548-04     K.B.      Daily Medical Equipment Distribution Center Inc     1/2/2013    L0629    $175.00
000270996548-04     K.B.      Daily Medical Equipment Distribution Center Inc     1/2/2013    E0217    $422.00
000270996548-05     A.S.      Daily Medical Equipment Distribution Center Inc    1/2/2013     E0217    $422.00
000270996548-05     A.S.      Daily Medical Equipment Distribution Center Inc    1/2/2013     L0629    $175.00
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013     E0190     $22.04
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013    E0217 RC $422.00

                                                    44 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 45 of 72 PageID #:
                                     8094
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013     E0272    $155.52
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc   1/14/2013     E0730     $76.25
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013     E1399    $207.00
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013     E2602    $107.95
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc    1/8/2013     L0629    $175.00
000271851826-02     S.L.      Daily Medical Equipment Distribution Center Inc   1/14/2013     L1399     $48.00
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   E0190 GC   $22.04
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   E0272 GC $155.52
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   E1399 RD   $11.25
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   E2602 RA $107.95
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   L0174 LL $130.00
000271879389-02     O.L.      Daily Medical Equipment Distribution Center Inc   12/24/2012   L0629 LS $175.00
000272505678-01     R.L.      Daily Medical Equipment Distribution Center Inc    2/15/2013    E0855    $502.63
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   1/29/2013     E0190     $44.08
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   1/29/2013     E0272    $311.04
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc    2/1/2013     E0730    $152.50
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   1/29/2013     E1399    $414.00
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   1/29/2013     E2602    $215.90
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   1/29/2013     L0629    $350.00
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc    2/1/2013     L1399     $96.00
000273214486-03     J.T.      Daily Medical Equipment Distribution Center Inc   3/22/2013     E0855    $502.63
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0190     $22.04
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0217    $422.00
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0272    $155.52
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/27/2012    E0730     $76.25
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E1399    $207.00
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E2602    $107.95
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    L0174    $130.00
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/23/2012    L0629    $175.00
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   12/12/2012    L0637    $844.13
000273260975-02     F.R.      Daily Medical Equipment Distribution Center Inc   11/27/2012    L1399     $48.00
000273260975-03     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0217    $422.00
000273260975-03     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E0730     $76.25
000273260975-03     R.H.      Daily Medical Equipment Distribution Center Inc   11/23/2012    E1399    $195.75
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E0190     $22.04
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E0217    $422.00
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E0272    $155.52
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/25/2013     E0730     $76.25
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E0849    $371.70
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E1399    $207.00
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     E2602    $107.95
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/21/2013     L0629    $175.00

                                                    45 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 46 of 72 PageID #:
                                     8095
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000273268938-02     S.T.      Daily Medical Equipment Distribution Center Inc   1/25/2013    L1399       $48.00
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E0190       $22.04
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E0217      $422.00
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc    3/1/2013    E0238       $10.44
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E0272      $155.52
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc    3/1/2013    E0730       $76.25
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E0849      $371.70
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E1399      $207.00
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E2602      $107.95
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc   2/25/2013    L0629      $175.00
000273607275-14     C.F.      Daily Medical Equipment Distribution Center Inc    3/1/2013    L1399       $48.00
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E0190       $22.04
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E0217      $422.00
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E0272      $155.52
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E1399       $11.25
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   E2602      $107.95
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   L0174      $130.00
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   L0629      $175.00
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc   12/28/2012   L1820      $110.00
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc     2/4/2013   E0730       $76.25
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc     2/4/2013   E1399      $195.75
000274048370-01     M.C.      Daily Medical Equipment Distribution Center Inc     2/4/2013   L1399       $48.00
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E0190       $22.04
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E0217      $422.00
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E0272      $155.52
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E1399       $11.25
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E2602      $107.95
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    L0174      $130.00
000274347897-01     C.L.      Daily Medical Equipment Distribution Center Inc   2/14/2013    L0629      $175.00
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    E0190       $22.04
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    E0217      $422.00
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    E0272      $155.52
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    E1399       $11.25
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    E2602      $107.95
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    L0174      $130.00
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    L0629      $175.00
000274347897-02     O.S.      Daily Medical Equipment Distribution Center Inc   2/13/2013    L3670      $111.07
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc    2/27/2013   E0190       $22.04
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc    2/27/2013   E0217      $422.00
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc    2/27/2013   E0272      $155.52
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc    2/27/2013   E1399       $11.25
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc    2/27/2013   E2602      $107.95

                                                    46 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 47 of 72 PageID #:
                                     8096
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc   2/27/2013    L0174    $130.00
000275480861-02     A.M.      Daily Medical Equipment Distribution Center Inc   2/27/2013    L0629    $175.00
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    E0190     $22.04
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    E0217    $422.00
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    E0272    $155.52
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    E1399    $283.25
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    E2602    $107.95
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    L0174    $130.00
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/18/2013    L0629    $175.00
000275480861-03     J.B.      Daily Medical Equipment Distribution Center Inc   3/22/2013    L1399     $48.00
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E0190     $22.04
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E0272    $155.52
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E1399     $11.25
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    E2602    $107.95
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    L0174    $130.00
000275530285-01     S.F.      Daily Medical Equipment Distribution Center Inc   2/14/2013    L0629    $175.00
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   E0190 SI   $22.04
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   E0217 RC $422.00
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   E0272 GC $155.52
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   E1399 RD   $11.25
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013    E2602    $107.95
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   L0174 CA $130.00
000275552313-01     S.W.      Daily Medical Equipment Distribution Center Inc   1/28/2013   L0629 RA $175.00
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    E0217    $422.00
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    E0272    $155.52
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    E1399     $11.25
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    E2602    $107.95
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    L0629    $175.00
000275552313-02     K.W.      Daily Medical Equipment Distribution Center Inc    2/6/2013    L3670    $111.07
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E0190     $22.04
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E0272    $155.52
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E1399     $11.25
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E2602    $107.95
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    L0174    $130.00
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/19/2013    L0629    $175.00
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E0730     $76.25
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/25/2013    E1399    $195.75
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   2/25/2013    L1399     $48.00
000276486123-02     K.N.      Daily Medical Equipment Distribution Center Inc   5/14/2013    L0637    $844.13
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E0190     $22.04
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E0272    $155.52
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013    E0730     $76.25

                                                    47 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 48 of 72 PageID #:
                                     8097
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of               Amount
Claim Number                                     Retailer                                   Code
                   Initials                                                     Service               Pending
                                                                                             Used
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E1399      $207.00
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E2602      $107.95
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L0629      $175.00
000277062634-02     R.T.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L1399       $48.00
000277146998-03     N.J.      Daily Medical Equipment Distribution Center Inc    5/1/2013   E0855      $502.63
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0190       $22.04
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0217      $422.00
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0272      $155.52
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E1399       $11.25
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E2602      $107.95
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   L0629      $175.00
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0730       $76.25
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E1399      $195.75
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   3/14/2013   L1399       $48.00
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc    5/3/2013   E0855      $502.63
000277146998-08     R.B.      Daily Medical Equipment Distribution Center Inc   5/17/2013   L0637      $844.13
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0190       $22.04
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0215       $20.93
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0272      $155.52
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0730       $76.25
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E1399      $258.85
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E2602      $107.95
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L0629      $175.00
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L1399       $48.00
000277166658-02     J.G.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0855      $502.63
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0190       $22.04
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0215       $20.93
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0272      $155.52
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E0730       $76.25
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E1399      $258.75
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   E2602      $107.95
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L0629      $175.00
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   2/19/2013   L1399       $48.00
000277166658-03     R.R.      Daily Medical Equipment Distribution Center Inc   3/14/2013   L3673      $690.23
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   E0190       $22.04
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   E0217      $422.00
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   E0272      $155.52
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   E1399       $11.25
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   E2602      $107.95
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   L0174      $130.00
000277495825-02     G.R.      Daily Medical Equipment Distribution Center Inc   1/29/2013   L0629      $175.00
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E0190       $22.04

                                                    48 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 49 of 72 PageID #:
                                     8098
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of               Amount
Claim Number                                     Retailer                                   Code
                   Initials                                                     Service               Pending
                                                                                             Used
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E0272      $155.52
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/18/2013   E0730       $76.25
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc    4/3/2013   E0855      $502.63
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E1399      $207.00
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E2602      $107.95
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/12/2013   L0629      $175.00
000278201918-01     J.T.      Daily Medical Equipment Distribution Center Inc   3/18/2013   L1399       $48.00
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   E0190       $22.04
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   E0272      $155.52
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   E0730       $76.25
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   E1399      $207.00
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   E2602      $107.95
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   L0629      $175.00
000278201918-02     A.T.      Daily Medical Equipment Distribution Center Inc   3/15/2013   L1399       $48.00
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   E0190       $22.04
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   E0217      $422.00
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   E0272      $155.52
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   E1399       $11.25
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   E2602      $107.95
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   L0174      $130.00
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   L0629      $175.00
000278240338-06     M.F.      Daily Medical Equipment Distribution Center Inc   3/11/2013   L3670      $111.07
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0190       $22.04
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E0272      $155.52
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/18/2013   E0730       $76.25
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E1399      $207.00
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   E2602      $107.95
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   L0174      $130.00
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/14/2013   L0629      $175.00
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   3/18/2013   L1399       $48.00
000279921059-03     K.C.      Daily Medical Equipment Distribution Center Inc   4/29/2013   L0637      $844.13
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E0190       $22.04
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E0272      $155.52
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E1399       $11.25
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   E2602      $107.95
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   L0174      $130.00
000281331496-01     B.S.      Daily Medical Equipment Distribution Center Inc   3/12/2013   L0629      $175.00
000282079573-03     T.H.      Daily Medical Equipment Distribution Center Inc   5/29/2013   E0855      $502.63
000282171867-01     E.L.      Daily Medical Equipment Distribution Center Inc   7/18/2013   L1832      $549.18
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013   E0190       $22.04
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/19/2013   E0215       $20.93
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013   E0217      $422.00

                                                    49 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 50 of 72 PageID #:
                                     8099
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    E0272    $155.52
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/19/2013    E0730     $76.25
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    E1399    $260.90
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    E2602    $107.95
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    L0174    $130.00
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    L0629    $175.00
000282987601-03     J.N.      Daily Medical Equipment Distribution Center Inc   4/16/2013    L1820    $110.00
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E0190     $22.04
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc   5/10/2013    E0215     $20.93
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E0217    $422.00
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E0272    $155.52
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc   5/10/2013    E0730     $76.25
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E0849    $371.70
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E1399    $260.90
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    E2602    $107.95
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    L0629    $175.00
000283219194-02     O.M.      Daily Medical Equipment Distribution Center Inc    5/6/2013    L1910    $145.00
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E0190     $22.04
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E0215     $20.93
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E0217    $422.00
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E0272    $155.52
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc   5/13/2013    E0730     $76.25
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E0849    $371.70
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E1399    $260.90
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    E2602    $107.95
000283219194-06     M.G.      Daily Medical Equipment Distribution Center Inc    5/8/2013    L0629    $175.00
000287114219-01     J.H.      Daily Medical Equipment Distribution Center Inc   7/26/2013    L0637    $844.13
000287114219-02     T.S.      Daily Medical Equipment Distribution Center Inc   7/10/2013    E0855    $502.63
000287114219-02     T.S.      Daily Medical Equipment Distribution Center Inc   7/26/2013    L0637    $844.13
000287144752-02     O.J.      Daily Medical Equipment Distribution Center Inc    6/5/2013    E0730     $76.25
000287144752-02     O.J.      Daily Medical Equipment Distribution Center Inc    6/5/2013    E1399    $249.65
000287386924-02     C.M.      Daily Medical Equipment Distribution Center Inc    9/3/2013    E0205    $226.80
000287386924-02     C.M.      Daily Medical Equipment Distribution Center Inc    9/3/2013    E0730     $76.25
000287386924-02     C.M.      Daily Medical Equipment Distribution Center Inc    9/3/2013    E1399    $301.40
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   E0190 GC   $22.04
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   E0217 RC $422.00
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   E0272 GC $155.52
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   E1399 RD   $11.25
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   E2602 RA $107.95
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   L0174 LL $130.00
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   8/12/2013   L0629 BO $175.00
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   10/7/2013   E0855 CE $502.63

                                                    50 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 51 of 72 PageID #:
                                     8100
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   9/16/2013   E1399 XX $247.50
000288435654-03     O.V.      Daily Medical Equipment Distribution Center Inc   10/3/2013   L0637 LS $844.13
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    E0190     $22.04
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    E0217    $422.00
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    E0272    $155.52
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    E1399     $11.25
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    E2602    $107.95
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    L0174    $130.00
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    L0629    $175.00
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    L1820    $110.00
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   7/15/2013    L3670    $111.07
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   8/23/2013    E0205    $226.80
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   8/23/2013    E0730     $76.25
000290051226-05     M.E.      Daily Medical Equipment Distribution Center Inc   8/23/2013    E1399     $53.90
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   E0190 GC   $22.04
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013    E0217    $422.00
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   E0272 GC $155.52
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   E1399 RD   $11.25
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   E2602 RA $107.95
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   L0174 CA $130.00
000290336411-02     M.K.      Daily Medical Equipment Distribution Center Inc    7/8/2013   L0629 BO $175.00
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   E0190 SI   $22.04
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013    E0217    $422.00
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   E0272 GC $155.52
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   E1399 RD   $11.25
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   E2602 RA $107.95
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   L0174 CE $130.00
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   L0629 RA $175.00
000290894583-05     A.D.      Daily Medical Equipment Distribution Center Inc   7/18/2013   L1820 EE $220.00
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    E0190     $22.04
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc    8/2/2013    E0205    $226.80
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc    8/2/2013    E0217    $422.00
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    E0272    $155.52
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc    8/2/2013    E0730     $76.25
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    E1399     $65.15
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    E2602    $107.95
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    L0174    $130.00
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   7/29/2013    L0629    $175.00
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   8/16/2013    E0855    $502.63
000291810182-01     F.R.      Daily Medical Equipment Distribution Center Inc   8/12/2013   L0637 AP $844.13
000291983260-02     I.F.      Daily Medical Equipment Distribution Center Inc   7/12/2013    E0190     $22.04
000291983260-02     I.F.      Daily Medical Equipment Distribution Center Inc   7/16/2013    E0205    $226.80

                                                    51 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 52 of 72 PageID #:
                                     8101
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/12/2013     E0272    $155.52
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/16/2013     E0730     $76.25
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/12/2013     E1399     $65.15
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/12/2013     E2602    $107.95
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/12/2013     L0174    $130.00
000291983260-02      I.F.     Daily Medical Equipment Distribution Center Inc   7/12/2013     L0629    $175.00
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     E0190     $22.04
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0205    $226.80
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     E0272    $155.52
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0730     $76.25
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     E1399     $65.15
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     E2602    $107.95
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     L0174    $130.00
000291983260-04     R.F.      Daily Medical Equipment Distribution Center Inc   7/15/2013     L0629    $175.00
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0190     $22.04
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0217    $422.00
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0272    $155.52
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E1399     $11.25
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E2602    $107.95
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     L0174    $130.00
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     L0629    $175.00
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   7/19/2013     L3670    $111.07
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc    8/9/2013    E0205 AR $226.80
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc    8/9/2013     E0730     $76.25
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc    8/9/2013    E1399 EP   $53.90
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   9/18/2013     E0855    $502.63
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   9/18/2013     E1399    $247.50
000292164803-01     S.A.      Daily Medical Equipment Distribution Center Inc   10/16/2013    L0637    $844.13
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    E0190     $22.04
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    E0217    $422.00
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    E0272    $155.52
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    E1399     $11.25
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    E2602    $107.95
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    L0174    $130.00
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    7/22/2013    L0629    $175.00
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    10/1/2013    E0205    $226.80
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    10/1/2013    E0730     $76.25
000292500857-01     H.M.      Daily Medical Equipment Distribution Center Inc    10/1/2013    E1399    $301.40
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0190     $22.04
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/23/2013     E0205    $226.80
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013     E0272    $155.52
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/23/2013     E0730     $76.25

                                                    52 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 53 of 72 PageID #:
                                     8102
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                      Date of              Amount
Claim Number                                     Retailer                                     Code
                   Initials                                                     Service              Pending
                                                                                              Used
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013    E1399     $65.15
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013    E2602    $107.95
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013    L0140     $50.00
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013    L0174    $130.00
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   7/19/2013    L0629    $175.00
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   8/27/2013    E0855    $502.63
000292524949-01     B.S.      Daily Medical Equipment Distribution Center Inc   8/19/2013    J0000    $570.00
000293003406-09     J.R.      Daily Medical Equipment Distribution Center Inc   8/26/2013    E0205    $226.80
000293003406-09     J.R.      Daily Medical Equipment Distribution Center Inc   8/26/2013    E0730     $76.25
000293003406-09     J.R.      Daily Medical Equipment Distribution Center Inc   8/26/2013    E1399    $301.40
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/22/2013    E0190     $22.04
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/26/2013    E0205    $226.80
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/22/2013    E0272    $155.52
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/26/2013    E0730     $76.25
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc    8/9/2013   E0855 CE $502.63
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/22/2013    E1399     $65.15
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/22/2013    E2602    $107.95
000293370425-02     N.R.      Daily Medical Equipment Distribution Center Inc   7/22/2013    L0629    $175.00
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    E0217    $422.00
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    E0272    $155.52
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/9/2013    E0730     $76.25
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    E1399    $260.90
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    E2602    $107.95
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    L0629    $175.00
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    7/5/2013    L1910    $145.00
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    8/6/2013    E0855    $502.63
000294282918-03     T.J.      Daily Medical Equipment Distribution Center Inc    8/2/2013   L0637 LS $844.13
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/26/2013    E0205    $226.80
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/21/2013    E0272    $155.52
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/26/2013    E0730     $76.25
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/21/2013    E1399     $65.15
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/21/2013    E2602    $107.95
000296088222-01     J.S.      Daily Medical Equipment Distribution Center Inc   8/21/2013    L0629    $175.00
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   E0190 SI   $22.04
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   E0272 GC $155.52
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   E1399 RD   $11.25
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   E2602 RA $107.95
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   L0174 CE $130.00
000296124126-02     P.L.      Daily Medical Equipment Distribution Center Inc    8/9/2013   L0629 LS $175.00
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013   E0190 GC   $22.04
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013    E0215     $20.93
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013   E0272 GC $155.52

                                                    53 of 72                                         Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 54 of 72 PageID #:
                                     8103
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013    E1399 RD   $11.25
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013    E2602 RA $107.95
000296124126-07     Z.F.      Daily Medical Equipment Distribution Center Inc   9/11/2013    L0174 CE $130.00
000296443278-01     S.D.      Daily Medical Equipment Distribution Center Inc    8/12/2013    M9999    $540.00
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     E0190     $22.04
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc    9/3/2013     E0205    $226.80
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     E0272    $155.52
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc    9/3/2013     E0730     $76.25
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     E1399     $65.15
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     E2602    $107.95
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     L0174    $130.00
000296872047-02     K.P.      Daily Medical Equipment Distribution Center Inc   8/28/2013     L0629    $175.00
000296872047-03     B.R.      Daily Medical Equipment Distribution Center Inc    9/3/2013     E1369     $50.00
000296872047-03     B.R.      Daily Medical Equipment Distribution Center Inc    9/3/2013    L0140 CE   $50.00
000296872047-03     B.R.      Daily Medical Equipment Distribution Center Inc    9/3/2013     E1399     $53.90
000296872047-03     B.R.      Daily Medical Equipment Distribution Center Inc    9/3/2013     L0140     $50.00
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    9/16/2013    E0190     $22.04
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    9/20/2013    E0217    $422.00
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    9/16/2013    E0730     $76.25
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    10/4/2013   E0855 CE $502.63
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    9/16/2013    E1399     $53.90
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc    9/16/2013    L1820    $110.00
000297460800-01     O.H.      Daily Medical Equipment Distribution Center Inc   10/10/2013    L0637    $844.13
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0190     $22.04
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0272    $155.52
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E1399     $11.25
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E2602    $107.95
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     L0174    $130.00
000297609398-02     S.E.      Daily Medical Equipment Distribution Center Inc    9/9/2013     L0629    $175.00
000297653586-01     A.A.      Daily Medical Equipment Distribution Center Inc     9/6/2013    E0217    $422.00
000297653586-01     A.A.      Daily Medical Equipment Distribution Center Inc     9/6/2013   E0190 SI   $22.04
000297653586-01     A.A.      Daily Medical Equipment Distribution Center Inc     9/6/2013   E0205 AR $226.80
000297653586-01     A.A.      Daily Medical Equipment Distribution Center Inc     9/6/2013   E0730 EA   $76.25
000297653586-01     A.A.      Daily Medical Equipment Distribution Center Inc     9/6/2013    L0174    $130.00
000297653586-02     P.S.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0190     $22.04
000297653586-02     P.S.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0205    $226.80
000297653586-02     P.S.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0272    $155.52
000297653586-02     P.S.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E0730     $76.25
000297653586-02     P.S.      Daily Medical Equipment Distribution Center Inc    9/9/2013     E1399     $65.15
000300330792-03     D.F.      Daily Medical Equipment Distribution Center Inc   10/15/2013    E0190     $22.04
000300330792-03     D.F.      Daily Medical Equipment Distribution Center Inc   10/15/2013    E0272    $155.52
000300330792-03     D.F.      Daily Medical Equipment Distribution Center Inc   10/15/2013    E1399     $11.25

                                                    54 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 55 of 72 PageID #:
                                     8104
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000300330792-03    D.F.       Daily Medical Equipment Distribution Center Inc   10/15/2013   E2602      $107.95
000300330792-03    D.F.       Daily Medical Equipment Distribution Center Inc   10/15/2013   L0629      $175.00
000300330792-03    D.F.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E0730       $76.25
000300330792-03    D.F.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E1399       $53.90
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/18/2013   E0190       $22.04
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/18/2013   E0272      $155.52
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/22/2013   E0730       $76.25
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/18/2013   E1399       $65.15
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/18/2013   E2602      $107.95
000300330792-05    D.B.       Daily Medical Equipment Distribution Center Inc   10/18/2013   L0629      $175.00
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/15/2013   E0190       $22.04
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/15/2013   E0272      $155.52
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E0730       $76.25
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/15/2013   E1399       $65.15
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/15/2013   E2602      $107.95
000300330792-06    S.B.       Daily Medical Equipment Distribution Center Inc   10/15/2013   L0629      $175.00
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E0190       $22.04
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E0205      $226.80
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E0272      $155.52
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E0730       $76.25
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E1399       $65.15
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   E2602      $107.95
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   L0174      $130.00
000300567708-02    O.G.       Daily Medical Equipment Distribution Center Inc    9/26/2013   L0629      $175.00
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   E0190       $22.04
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    10/1/2013   E0205      $226.80
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   E0272      $155.52
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    10/1/2013   E0730       $76.25
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   E1399       $65.15
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   E2602      $107.95
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   L0174      $130.00
000301074357-01    M.W.       Daily Medical Equipment Distribution Center Inc    9/27/2013   L0629      $175.00
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   E0190       $22.04
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E0205      $226.80
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   E0217      $422.00
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   E0272      $155.52
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E0730       $76.25
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   E1399      $312.65
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   E2602      $107.95
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   L0174      $130.00
000301562724-01    D.N.       Daily Medical Equipment Distribution Center Inc    9/24/2013   L0629      $175.00
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013   E0217      $422.00

                                                    55 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 56 of 72 PageID #:
                                     8105
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/21/2013   E1399 XX $247.50
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    E0190     $22.04
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    E0215     $20.93
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    E0272    $155.52
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    E1399     $11.25
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    E2602    $107.95
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/17/2013    L0629    $175.00
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/21/2013    E0205    $226.80
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/21/2013    E0730     $76.25
000301664058-01    R.M.       Daily Medical Equipment Distribution Center Inc   10/21/2013    E1399     $53.90
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E0190     $22.04
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E0205    $226.80
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E0272    $155.52
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E0730     $76.25
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E1399     $65.15
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     E2602    $107.95
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     L0174    $130.00
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   9/25/2013     L0629    $175.00
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   12/10/2013    E0855    $502.63
000302148671-01    L.T.       Daily Medical Equipment Distribution Center Inc   12/26/2013    L0637    $844.13
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/14/2013    E0190     $22.04
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/18/2013    E0217    $422.00
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/14/2013    E0272    $155.52
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/14/2013    E1399     $11.25
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/14/2013    E2602    $107.95
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/14/2013    L0629    $175.00
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/18/2013    E0730     $76.25
000302300686-02    E.N.       Daily Medical Equipment Distribution Center Inc   10/18/2013    E1399     $53.90
000303110373-01    G.M.       Daily Medical Equipment Distribution Center Inc   10/28/2013    E0190     $22.04
000303110373-01    G.M.       Daily Medical Equipment Distribution Center Inc   10/28/2013    E1399     $11.25
000303110373-01    G.M.       Daily Medical Equipment Distribution Center Inc   10/28/2013    L0629    $175.00
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    E0190     $22.04
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/28/2013    E0217    $422.00
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    E0272    $155.52
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/28/2013    E0730     $76.25
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    E1399     $65.15
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    E2602    $107.95
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    L0629    $175.00
000303283782-01    W.M.       Daily Medical Equipment Distribution Center Inc   10/22/2013    L1820    $110.00
000304818255-02    G.H.       Daily Medical Equipment Distribution Center Inc    1/20/2014    E0205    $226.80
000304818255-02    G.H.       Daily Medical Equipment Distribution Center Inc    1/20/2014    E0730     $76.25
000304818255-02    G.H.       Daily Medical Equipment Distribution Center Inc    1/20/2014    E1399    $301.40

                                                    56 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 57 of 72 PageID #:
                                     8106
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   E0217      $422.00
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   E0190       $22.04
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   E0272      $155.52
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   E1399       $11.25
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   E2602      $107.95
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   L0174      $130.00
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   L0629      $175.00
000306047937-01     S.D.      Daily Medical Equipment Distribution Center Inc   11/25/2013   L3670      $111.07
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   E0190       $22.04
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   E0272      $155.52
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   E1399       $11.25
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   E2602      $107.95
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   L0174      $130.00
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   L0629      $175.00
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   L3670      $111.07
000306047937-03     C.M.      Daily Medical Equipment Distribution Center Inc   11/21/2013   E0217      $422.00
000307220061-02     J.L.      Daily Medical Equipment Distribution Center Inc   3/17/2014    E0205      $226.80
000307220061-02     J.L.      Daily Medical Equipment Distribution Center Inc   3/17/2014    E0730       $76.25
000307220061-02     J.L.      Daily Medical Equipment Distribution Center Inc   3/17/2014    E1399      $501.00
000307332601-04     A.T.      Daily Medical Equipment Distribution Center Inc   1/20/2014    E0205      $226.80
000307332601-04     A.T.      Daily Medical Equipment Distribution Center Inc   1/20/2014    E0730       $76.25
000307332601-04     A.T.      Daily Medical Equipment Distribution Center Inc   1/20/2014    E1399       $53.90
000309479004-02     D.A.      Daily Medical Equipment Distribution Center Inc   12/20/2013   E1399       $26.95
000310004775-08     S.M.      Daily Medical Equipment Distribution Center Inc    1/31/2014   L3671      $690.23
000313236697-01     A.J.      Daily Medical Equipment Distribution Center Inc   2/24/2014    E0205      $199.97
000313236697-01     A.J.      Daily Medical Equipment Distribution Center Inc   3/24/2014    E1399      $247.50
000313236697-01     A.J.      Daily Medical Equipment Distribution Center Inc    4/1/2014    E0855      $502.63
000314793266-06     K.G.      Daily Medical Equipment Distribution Center Inc    2/24/2014   E0205      $453.60
000314793266-06     K.G.      Daily Medical Equipment Distribution Center Inc    2/24/2014   E0730      $152.50
000314793266-06     K.G.      Daily Medical Equipment Distribution Center Inc    2/24/2014   E1399      $107.80
000316162395-02     G.D.      Daily Medical Equipment Distribution Center Inc    4/22/2014   L1832      $549.18
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0190       $22.04
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0199       $19.48
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0205      $226.80
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0215       $20.93
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0217      $422.00
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0272      $155.52
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E0730       $76.25
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    3/17/2014   E0855      $502.63
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E1399      $301.40
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   E2602      $107.95
000316162395-03     M.P.      Daily Medical Equipment Distribution Center Inc    2/25/2014   L0140       $50.00

                                                    57 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 58 of 72 PageID #:
                                     8107
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of             Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                     Service             Pending
                                                                                             Used
000316162395-03    M.P.       Daily Medical Equipment Distribution Center Inc   2/25/2014   L0180    $233.00
000316162395-03    M.P.       Daily Medical Equipment Distribution Center Inc   2/25/2014   L0627    $322.98
000316162395-03    M.P.       Daily Medical Equipment Distribution Center Inc   3/11/2014   L0637    $844.13
000316162395-03    M.P.       Daily Medical Equipment Distribution Center Inc   2/25/2014   L3670    $111.07
000316162395-03    M.P.       Daily Medical Equipment Distribution Center Inc   4/27/2014   L3671    $690.23
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0190     $22.04
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0199     $19.48
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0205    $226.80
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0217    $422.00
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0272    $155.52
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E0730     $76.25
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   3/17/2014   E0855    $502.63
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E1399    $301.40
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   E2602    $107.95
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   L0140     $50.00
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   L0180    $233.00
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   L0627    $322.98
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   3/11/2014   L0637    $844.13
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   2/24/2014   L3670    $111.07
000316162395-04    W.D.       Daily Medical Equipment Distribution Center Inc   4/28/2014   L3671    $690.23
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   E0190     $22.04
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   E0205    $226.80
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   E0217    $422.00
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   E0730     $76.25
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   3/11/2014   E0855    $502.63
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   E1399    $301.40
000316162395-05    M.W.       Daily Medical Equipment Distribution Center Inc   2/25/2014   L0180    $233.00
000316769199-01    M.M.       Daily Medical Equipment Distribution Center Inc   10/2/2014   MM043 $4,413.29
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc    4/8/2014   E0855    $502.63
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   E0190     $22.04
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   E0199     $19.48
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   E0217    $422.00
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   E0272    $155.52
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   E2602    $107.95
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   L0180    $233.00
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   3/10/2014   L0627    $322.98
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   4/14/2014   E0205    $226.80
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   4/14/2014   E0730     $76.25
000317239069-02    Z.S.       Daily Medical Equipment Distribution Center Inc   4/14/2014   E1399    $501.00
000317261717-03    D.D.       Daily Medical Equipment Distribution Center Inc   4/28/2014   E1399    $247.50
000318911807-03    B.M.       Daily Medical Equipment Distribution Center Inc   5/21/2014   L1832    $607.55
000319042248-02    M.A.       Daily Medical Equipment Distribution Center Inc    3/4/2014   E0190     $44.08

                                                    58 of 72                                        Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 59 of 72 PageID #:
                                     8108
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                            Billing
                  Claimant                                                      Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                     Service               Pending
                                                                                             Used
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   E0199       $38.96
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc   3/24/2014   E0205      $226.80
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   E0217      $422.00
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   E0272      $311.04
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc   3/24/2014   E0730       $76.25
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc   3/24/2014   E1399      $501.00
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   E2602      $215.90
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   L0180      $466.00
000319042248-02     M.A.      Daily Medical Equipment Distribution Center Inc    3/4/2014   L0627      $645.96
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/26/2014   E0190       $22.04
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/26/2014   E0199       $19.48
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/31/2014   E0205      $226.80
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/31/2014   E0217      $422.00
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/26/2014   E0272      $155.52
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/31/2014   E0730       $76.25
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/31/2014   E1399      $253.50
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/26/2014   E2602      $107.95
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   3/26/2014   L0627      $322.98
000319838537-01     M.K.      Daily Medical Equipment Distribution Center Inc   4/16/2014   L0637      $844.13
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0190       $22.04
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0199       $19.48
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0205      $226.80
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0217      $422.00
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0272      $155.52
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0730       $76.25
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E1399      $253.50
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E2602      $107.95
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   L0180      $233.00
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc    4/2/2014   L0627      $322.98
000320405566-03     S.S.      Daily Medical Equipment Distribution Center Inc   5/14/2014   L0637      $844.13
000320593296-02     F.B.      Daily Medical Equipment Distribution Center Inc    4/2/2014   E0190       $22.04
000320593296-02     F.B.      Daily Medical Equipment Distribution Center Inc    4/2/2014   L0180      $233.00
000320593296-02     F.B.      Daily Medical Equipment Distribution Center Inc    4/2/2014   L0627      $322.98
000320593296-02     F.B.      Daily Medical Equipment Distribution Center Inc    4/2/2014   L3675      $141.14
000321697525-02     N.S.      Daily Medical Equipment Distribution Center Inc   3/20/2014   MM043      $648.90
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc   4/21/2014   E0190       $44.08
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc   4/21/2014   E0199       $38.96
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    5/2/2014   E0205      $453.60
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    5/2/2014   E0217      $844.00
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc   4/21/2014   E0272      $311.04
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    5/2/2014   E0730      $152.50
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    5/2/2014   E1399      $507.00

                                                    59 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 60 of 72 PageID #:
                                     8109
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    4/21/2014   E2602      $215.90
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    4/21/2014   L0180      $466.00
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    4/21/2014   L0627      $645.96
000322095000-03     M.M.      Daily Medical Equipment Distribution Center Inc    5/27/2014   L0637     $1,688.26
000324885466-03     F.G.      Daily Medical Equipment Distribution Center Inc    4/28/2014   E0190        $22.04
000324885466-03     F.G.      Daily Medical Equipment Distribution Center Inc    4/28/2014   L0180      $233.00
000324885466-03     F.G.      Daily Medical Equipment Distribution Center Inc    4/28/2014   L0627      $322.98
000324885466-03     F.G.      Daily Medical Equipment Distribution Center Inc    4/28/2014   L3675      $141.14
000325218857-01     C.G.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0855      $502.63
000326257960-01     D.D.      Daily Medical Equipment Distribution Center Inc    8/18/2014   E0855      $502.63
000326257960-01     D.D.      Daily Medical Equipment Distribution Center Inc    8/13/2014   L0637      $844.13
000328293279-01     D.W.      Daily Medical Equipment Distribution Center Inc    9/11/2014   E0855      $502.63
000328293279-01     D.W.      Daily Medical Equipment Distribution Center Inc    9/11/2014   L0637      $844.13
000328293279-01     D.W.      Daily Medical Equipment Distribution Center Inc    9/11/2014   L3671     $1,380.46
000328335591-05     S.N.      Daily Medical Equipment Distribution Center Inc    7/22/2014   L3671      $690.23
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    E0190        $22.04
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    E0199        $19.48
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    E0217      $422.00
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    E0272      $155.52
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    E2602      $107.95
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    L0180      $233.00
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   5/23/2014    L0627      $322.98
000330667494-02     A.E.      Daily Medical Equipment Distribution Center Inc   6/24/2014    L0637      $844.13
000331539205-01     E.D.      Daily Medical Equipment Distribution Center Inc    8/15/2014   E0205      $226.80
000331539205-01     E.D.      Daily Medical Equipment Distribution Center Inc    8/15/2014   E0730        $76.25
000331539205-01     E.D.      Daily Medical Equipment Distribution Center Inc    8/19/2014   E0855      $502.63
000331539205-01     E.D.      Daily Medical Equipment Distribution Center Inc    8/15/2014   E1399      $501.00
000332167220-03     A.L.      Daily Medical Equipment Distribution Center Inc   10/29/2014   L3671      $690.23
000332167220-03     A.L.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E1399      $247.50
000332167220-04     M.L.      Daily Medical Equipment Distribution Center Inc   12/22/2014   L1832      $607.55
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   8/19/2014    E0205      $226.80
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   8/19/2014    E0730        $76.25
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   8/12/2014    E0855      $502.63
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   8/15/2014    E1399      $501.00
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   8/25/2014    L1832      $607.55
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   9/12/2014    L0637      $844.13
000332353333-02     R.B.      Daily Medical Equipment Distribution Center Inc   10/9/2014    L1832      $607.55
000333085223-02     V.S.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E0855      $502.63
000333085223-02     V.S.      Daily Medical Equipment Distribution Center Inc   12/8/2014    L0637      $844.13
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0190        $22.04
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0199        $19.48
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0205      $226.80

                                                    60 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 61 of 72 PageID #:
                                     8110
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    E0217      $422.00
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    E0272      $155.52
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    E0730       $76.25
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    E1399      $501.00
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    E2602      $107.95
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    L0180      $233.00
000334492337-02     N.J.      Daily Medical Equipment Distribution Center Inc   9/12/2014    L0627      $322.98
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   E0190       $22.04
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   E0199       $19.48
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/18/2014   E0205      $226.80
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   E0272      $155.52
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/18/2014   E0730       $76.25
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/18/2014   E1399      $253.50
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   E2602      $107.95
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   L0180      $233.00
000334986536-05     V.R.      Daily Medical Equipment Distribution Center Inc    8/14/2014   L0627      $322.98
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0190       $22.04
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0199       $19.48
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0272      $155.52
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E2602      $107.95
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0180      $233.00
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0627      $322.98
000334991956-02     M.R.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L3670      $111.07
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0190       $22.04
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0199       $19.48
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0217      $422.00
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0272      $155.52
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E2602      $107.95
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0180      $233.00
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0627      $322.98
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L1820      $110.00
000334991956-07     A.C.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L3670      $111.07
000335407672-03     D.G.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E0855      $502.63
000335407672-03     D.G.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E1399      $247.50
000335629333-01     E.C.      Daily Medical Equipment Distribution Center Inc   9/22/2014    E0855      $502.63
000335629333-01     E.C.      Daily Medical Equipment Distribution Center Inc   9/17/2014    L0637      $844.13
000336491030-04     P.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0855      $502.63
000336491030-04     P.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E1399      $247.50
000336491030-04     P.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L3671      $690.23
000336491030-04     P.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L0637      $844.13
000336512835-01     P.D.      Daily Medical Equipment Distribution Center Inc   11/10/2014   E0855      $502.63
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc    9/8/2014    E0190       $22.04

                                                    61 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 62 of 72 PageID #:
                                     8111
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   E0199       $19.48
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   E0217      $422.00
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   E0272      $155.52
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   E2602      $107.95
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   L0180      $233.00
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc     9/8/2014   L0627      $322.98
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   10/22/2014   E0205      $226.80
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   10/22/2014   E0730       $76.25
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   10/10/2014   E1399      $292.50
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   10/10/2014   L0637      $844.13
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   10/22/2014   L1832      $607.55
000336891668-02     E.J.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0855      $502.63
000337086284-01     J.P.      Daily Medical Equipment Distribution Center Inc   11/18/2014   E0855      $502.63
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0190       $22.04
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0199       $19.48
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/29/2014   E0205      $226.80
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/29/2014   E0217      $422.00
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E0272      $155.52
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/29/2014   E0730       $76.25
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/29/2014   E1399      $501.00
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   E2602      $107.95
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0180      $233.00
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L0627      $322.98
000338017980-02     I.K.      Daily Medical Equipment Distribution Center Inc    8/25/2014   L1820      $110.00
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0190       $22.04
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0199       $19.48
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E0272      $155.52
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   E2602      $107.95
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   L0180      $233.00
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc    9/12/2014   L0627      $322.98
000339105397-01     Y.V.      Daily Medical Equipment Distribution Center Inc   10/22/2014   E0855      $502.63
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   E0105       $18.75
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   E0190       $22.04
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   E0199       $19.48
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc     9/2/2014   E0205      $226.80
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   E0272      $155.52
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc     9/2/2014   E0730       $76.25
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc     9/2/2014   E1399      $253.50
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   E2602      $107.95
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   L0180      $233.00
000340875780-03     D.R.      Daily Medical Equipment Distribution Center Inc    8/27/2014   L0627      $322.98
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   E0190       $22.04

                                                    62 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 63 of 72 PageID #:
                                     8112
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   E0199        $19.48
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/16/2014   E0205      $226.80
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   E0272      $155.52
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/16/2014   E0730        $76.25
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/16/2014   E1399      $253.50
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   E2602      $107.95
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   L0180      $233.00
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   L0627      $322.98
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc    9/15/2014   L1910      $145.00
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc   10/28/2014   E0855      $502.63
000341086544-01     H.C.      Daily Medical Equipment Distribution Center Inc   10/28/2014   L0637      $844.13
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/9/2014    E0205      $226.80
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/9/2014    E0217      $422.00
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/9/2014    E0730        $76.25
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc   9/15/2014    E0855      $502.63
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/9/2014    E1399      $501.00
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc   9/15/2014    L0637      $844.13
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    E0190        $22.04
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    E0199        $19.48
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    E0272      $155.52
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    E2602      $107.95
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    L0180      $233.00
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    L0627      $322.98
000341584886-02     A.J.      Daily Medical Equipment Distribution Center Inc    9/5/2014    L3670      $111.07
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E0190        $22.04
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E0199        $19.48
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E0217      $422.00
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E0272      $155.52
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E0627      $322.98
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    E2602      $107.95
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    L0180      $233.00
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/1/2014    L3670      $111.07
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/24/2014   E0205      $226.80
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   E0855      $502.63
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/24/2014   E1399      $292.50
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   L0637      $844.13
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   L3671     $1,380.46
000341597762-01     M.L.      Daily Medical Equipment Distribution Center Inc   12/11/2014   E1399      $247.50
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc   10/3/2014    E0190        $22.04
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc   10/3/2014    E0199        $19.48
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc   10/3/2014    E0272      $155.52
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc   10/3/2014    E2602      $107.95

                                                    63 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 64 of 72 PageID #:
                                     8113
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc    10/3/2014   L0180      $233.00
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc    10/3/2014   L0627      $322.98
000342052321-02     M.N.      Daily Medical Equipment Distribution Center Inc    10/3/2014   L1820      $110.00
000342206208-01     D.A.      Daily Medical Equipment Distribution Center Inc   10/14/2014   L3671      $690.23
000343019154-02     C.R.      Daily Medical Equipment Distribution Center Inc   11/22/2014   L0637      $844.13
000343019154-03     G.B.      Daily Medical Equipment Distribution Center Inc   11/20/2014   E0855      $502.63
000343019154-03     G.B.      Daily Medical Equipment Distribution Center Inc   11/20/2014   L0637      $844.13
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc   10/16/2014   E0199       $19.48
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc   10/16/2014   E2602      $107.95
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc   10/16/2014   L0180      $233.00
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc   10/16/2014   L0627      $322.98
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc    12/3/2014   E0205      $226.80
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc    12/3/2014   E1399      $592.35
000343161675-01     P.M.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L1832      $607.55
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0105       $18.75
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0190       $22.04
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0199       $19.48
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0217      $422.00
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0272      $155.52
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E2602      $107.95
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   L0180      $233.00
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc    9/24/2014   L0627      $322.98
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc   10/22/2014   E1399      $247.50
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0205      $226.80
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0730       $76.25
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E1399      $292.50
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc   11/13/2014   L1832      $607.55
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc     1/7/2015   E0855      $502.63
000343280608-01     A.R.      Daily Medical Equipment Distribution Center Inc     1/9/2015   L0637      $844.13
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0105       $18.75
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0190       $22.04
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0199       $19.48
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0217      $422.00
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E0272      $155.52
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   E2602      $107.95
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   L0180      $233.00
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc    9/24/2014   L0627      $322.98
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   10/23/2014   E1399      $247.50
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0205      $226.80
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0730       $76.25
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/14/2014   E0855      $502.63
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E1399      $292.50

                                                    64 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 65 of 72 PageID #:
                                     8114
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/13/2014   L1832      $607.55
000343280608-02     J.B.      Daily Medical Equipment Distribution Center Inc   11/14/2014   L0637      $844.13
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E0190       $22.04
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E0199       $19.48
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E0272      $155.52
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E2602      $107.95
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    L0180      $233.00
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    L0627      $322.98
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    L3710       $77.00
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    L3908       $47.50
000343879896-01     B.C.      Daily Medical Equipment Distribution Center Inc   12/8/2014    E0217      $422.00
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0199       $19.48
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0217      $422.00
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0272      $155.52
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E2602      $107.95
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0180      $233.00
000344264320-02     J.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0627      $322.98
000344442561-01     M.O.      Daily Medical Equipment Distribution Center Inc   12/29/2014   E0205      $226.80
000344442561-01     M.O.      Daily Medical Equipment Distribution Center Inc   12/29/2014   E1399      $839.85
000344778261-02     A.D.      Daily Medical Equipment Distribution Center Inc    10/8/2014   E0190       $22.04
000344778261-02     A.D.      Daily Medical Equipment Distribution Center Inc    10/8/2014   L0180      $233.00
000344778261-02     A.D.      Daily Medical Equipment Distribution Center Inc    10/8/2014   L0627      $322.98
000344778261-02     A.D.      Daily Medical Equipment Distribution Center Inc    10/8/2014   L3675      $141.14
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   E0190       $22.04
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   E0199       $19.48
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   E0217      $422.00
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   E0272      $155.52
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   E2602      $107.95
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   L0180      $233.00
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   L0627      $322.98
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   10/18/2014   L1820      $110.00
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   12/23/2014   E0205      $226.80
000344879523-01     R.B.      Daily Medical Equipment Distribution Center Inc   12/23/2014   E1399      $592.35
000345125892-02     N.C.      Daily Medical Equipment Distribution Center Inc    12/3/2014   E0205      $226.80
000345125892-02     N.C.      Daily Medical Equipment Distribution Center Inc    12/3/2014   E1399      $592.35
000345125892-03     E.R.      Daily Medical Equipment Distribution Center Inc   12/25/2014   E0855      $502.63
000345125892-04     N.L.      Daily Medical Equipment Distribution Center Inc   11/25/2014   E0205      $226.80
000345125892-04     N.L.      Daily Medical Equipment Distribution Center Inc   11/25/2014   E0730       $76.25
000345125892-04     N.L.      Daily Medical Equipment Distribution Center Inc   11/25/2014   E1399      $292.50
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E0190       $22.04
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E0199       $19.48
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E0217      $422.00

                                                    65 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 66 of 72 PageID #:
                                     8115
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E0272      $155.52
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   E2602      $107.95
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   L0180      $233.00
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   10/29/2014   L0627      $322.98
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   11/22/2014   E0855      $502.63
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc   11/22/2014   L0637      $844.13
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc     1/8/2015   E0205      $226.80
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc     1/8/2015   E0730       $76.25
000345235741-01     K.C.      Daily Medical Equipment Distribution Center Inc     1/8/2015   E1399      $292.50
000345301444-02     J.C.      Daily Medical Equipment Distribution Center Inc   12/29/2014   L0637      $844.13
000345457196-02     K.R.      Daily Medical Equipment Distribution Center Inc   11/10/2014   E0205      $226.80
000345457196-02     K.R.      Daily Medical Equipment Distribution Center Inc   11/10/2014   E1399      $839.85
000345457196-02     K.R.      Daily Medical Equipment Distribution Center Inc   12/25/2000   E0855      $502.63
000345457196-03     A.G.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E0205      $226.80
000345457196-03     A.G.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E1399      $839.85
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E0190       $22.04
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E0199       $19.48
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E0205      $226.80
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E0272      $155.52
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E0730       $76.25
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E1399      $540.00
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   E2602      $107.95
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   L0180      $233.00
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   L0627      $322.98
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   10/19/2014   L1820      $110.00
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   11/10/2014   E0855      $502.63
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   11/10/2014   L0637      $844.13
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   11/17/2014   L1832      $607.55
000345527204-02     J.E.      Daily Medical Equipment Distribution Center Inc   11/17/2014   L3671      $690.23
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   11/7/2014    E0217      $422.00
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   E0190       $22.04
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   E0199       $19.48
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   E0272      $155.52
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   E2602      $107.95
000345832975-01     J.L.      Daily Medical Equipment Distribution Center Inc   10/30/2014   L0627      $322.98
000345963110-02     L.H.      Daily Medical Equipment Distribution Center Inc   10/23/2014   E0190       $22.04
000345963110-02     L.H.      Daily Medical Equipment Distribution Center Inc   10/23/2014   L0180      $233.00
000345963110-02     L.H.      Daily Medical Equipment Distribution Center Inc   10/23/2014   L0627      $322.98
000345963110-02     L.H.      Daily Medical Equipment Distribution Center Inc   10/23/2014   L1820      $110.00
000345963110-02     L.H.      Daily Medical Equipment Distribution Center Inc   10/23/2014   L3670      $111.07
000346469141-02     D.W.      Daily Medical Equipment Distribution Center Inc    11/3/2014   E0217      $422.00
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0190       $22.04

                                                    66 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 67 of 72 PageID #:
                                     8116
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0199       $19.48
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E0272      $155.52
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   E2602      $107.95
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   L0180      $233.00
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   L0627      $322.98
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   L1820      $220.00
000346500507-02     M.A.      Daily Medical Equipment Distribution Center Inc   11/12/2014   L3670      $222.14
000346659691-01     A.C.      Daily Medical Equipment Distribution Center Inc   11/24/2014   E0272      $155.52
000346659691-01     A.C.      Daily Medical Equipment Distribution Center Inc   11/24/2014   E2602      $107.95
000346659691-01     A.C.      Daily Medical Equipment Distribution Center Inc   11/24/2014   L0180      $233.00
000346659691-01     A.C.      Daily Medical Equipment Distribution Center Inc   11/24/2014   L0627      $322.98
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   E0190       $22.04
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   E0199       $19.48
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   E0272      $155.52
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   E2602      $107.95
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   L0180      $233.00
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   11/17/2014   L0627      $322.98
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   12/26/2014   E0205      $226.80
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc   12/26/2014   E1399      $839.85
000346744089-01     J.M.      Daily Medical Equipment Distribution Center Inc    2/18/2015   L0637      $844.13
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0190       $22.04
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0199       $19.48
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0205      $226.80
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0272      $155.52
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0730       $76.25
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/11/2014   E0855      $502.63
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E1399      $292.50
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E2602      $107.95
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L0180      $233.00
000347034968-03     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L0627      $322.98
000347221707-05     Y.V.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0190       $22.04
000347221707-05     Y.V.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0217      $422.00
000347221707-05     Y.V.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L1820      $110.00
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   11/15/2014   E0272      $155.52
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   11/15/2014   E2602      $107.95
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   11/15/2014   L0180      $233.00
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   11/15/2014   L0627      $322.98
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   3/11/2015    E0205      $226.80
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   3/11/2015    E0730       $76.25
000347267916-03     J.F.      Daily Medical Equipment Distribution Center Inc   3/11/2015    E1399      $292.50
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E0190       $22.04
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E0199       $19.48

                                                    67 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 68 of 72 PageID #:
                                     8117
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E0217      $422.00
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E0272      $155.52
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   E2602      $107.95
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   L0180      $233.00
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    11/5/2014   L0627      $322.98
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0637      $844.13
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L3671      $690.23
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0205      $226.80
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0730       $76.25
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0855      $502.63
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E1399      $292.50
000347516742-01     V.B.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L1832      $607.55
000347613762-04     V.F.      Daily Medical Equipment Distribution Center Inc   12/26/2014   E0205      $226.80
000347613762-04     V.F.      Daily Medical Equipment Distribution Center Inc   12/26/2014   E1399      $839.85
000347737777-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/2/2014   E0217      $422.00
000347737777-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/2/2014   E2602      $107.95
000347737777-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/2/2014   L0627      $322.98
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0190       $22.04
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0199       $19.48
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0217      $422.00
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0272      $155.52
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E2602      $107.95
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L0180      $233.00
000347740672-02     A.K.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L0627      $322.98
000347740672-04     R.K.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0217      $422.00
000347740672-04     R.K.      Daily Medical Equipment Distribution Center Inc   12/15/2014   L0180      $233.00
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/18/2014   E0217      $422.00
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/18/2014   L0180      $233.00
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0190       $22.04
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0199       $19.48
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0272      $155.52
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E2602      $107.95
000347740672-05     A.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   L0627      $322.98
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E0190       $22.04
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E0199       $19.48
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E0217      $422.00
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E0272      $155.52
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   E2602      $107.95
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   11/11/2014   L0627      $322.98
000347782377-03     Y.C.      Daily Medical Equipment Distribution Center Inc   12/29/2014   E1399      $819.15
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0190       $22.04
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0199       $19.48

                                                    68 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 69 of 72 PageID #:
                                     8118
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0205      $226.80
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0272      $155.52
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0730       $76.25
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/11/2014   E0855      $502.63
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E1399      $292.50
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E2602      $107.95
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L0180      $233.00
000348236324-04     D.A.      Daily Medical Equipment Distribution Center Inc   12/10/2014   L0627      $322.98
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0190       $22.04
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0199       $19.48
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0205      $226.80
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0272      $155.52
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E0730       $76.25
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc   12/10/2014   E1399      $292.50
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E2602      $107.95
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0180      $233.00
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0627      $322.98
000348236324-05     C.K.      Daily Medical Equipment Distribution Center Inc   12/28/2014   E0855      $502.63
000348555814-01     M.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0205      $226.80
000348555814-01     M.M.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E1399      $592.35
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014     1810       $80.51
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    E0190       $22.04
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    E0199       $19.48
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    E0217      $422.00
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    E0272      $155.52
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    E2602      $107.95
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    L0180      $233.00
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   11/5/2014    L0627      $322.98
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0205      $226.80
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E0730       $76.25
000348555814-06     L.B.      Daily Medical Equipment Distribution Center Inc   12/16/2014   E1399      $292.50
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0190       $22.04
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0199       $19.48
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/18/2014   E0205      $226.80
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E0272      $155.52
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/18/2014   E0730       $76.25
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/18/2014   E1399      $292.50
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   E2602      $107.95
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   L0140       $50.00
000348656885-01     L.A.      Daily Medical Equipment Distribution Center Inc   12/15/2014   L0627      $322.98
000348684820-01     D.S.      Daily Medical Equipment Distribution Center Inc   12/23/2014   E0855      $502.63
000348684820-01     D.S.      Daily Medical Equipment Distribution Center Inc   12/23/2014   L0637      $844.13

                                                    69 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 70 of 72 PageID #:
                                     8119
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                             Billing
                  Claimant                                                       Date of               Amount
Claim Number                                     Retailer                                    Code
                   Initials                                                      Service               Pending
                                                                                              Used
000348684820-03     R.P.      Daily Medical Equipment Distribution Center Inc   12/23/2014   L0637      $844.13
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0190        $22.04
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0199        $19.48
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0272      $155.52
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E2602      $107.95
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   L0180      $233.00
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   L0627      $322.98
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0205      $226.80
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0217      $422.00
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0730        $76.25
000349032557-01     P.R.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E1399      $540.00
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E0199        $19.48
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E0205      $226.80
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E0217      $422.00
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E0272      $155.52
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E0730        $76.25
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E1399      $540.00
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   E2602      $107.95
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   L0180      $233.00
000349032557-02     A.C.      Daily Medical Equipment Distribution Center Inc     1/5/2015   L0627      $322.98
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0190        $22.04
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0199        $19.48
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0272      $155.52
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E2602      $107.95
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0180      $233.00
000349529163-01     R.D.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0627      $322.98
000349768746-02     N.A.      Daily Medical Equipment Distribution Center Inc    12/3/2014   K0005     $1,779.08
000349768746-02     N.A.      Daily Medical Equipment Distribution Center Inc     1/8/2015   E0205      $226.80
000349768746-02     N.A.      Daily Medical Equipment Distribution Center Inc     1/8/2015   E1399      $592.35
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0190        $22.04
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0199        $19.48
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0217      $422.00
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   E0272      $155.52
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0454      $270.00
000349886209-01     M.G.      Daily Medical Equipment Distribution Center Inc    12/8/2014   L0627      $322.98
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0730        $76.25
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E1399      $766.80
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0190        $22.04
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0199        $19.48
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0217      $422.00
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E0272      $155.52
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014   E2602      $107.95

                                                    70 of 72                                           Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 71 of 72 PageID #:
                                     8120
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014    L0180    $233.00
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/24/2014    L0627    $322.98
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/29/2014    L1832    $607.55
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc   12/30/2014    L3671    $690.23
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc     1/8/2015    E0855    $502.63
000349947373-02     H.C.      Daily Medical Equipment Distribution Center Inc    1/12/2015    L0637    $844.13
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    E0190     $22.04
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    E0199     $19.48
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    E0217    $422.00
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    E0272    $155.52
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    L0180    $233.00
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    L0454    $270.00
000351127006-04     E.N.      Daily Medical Equipment Distribution Center Inc   12/15/2014    L0627    $322.98
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    E0190     $22.04
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    E0199     $19.48
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    E0272    $155.52
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    E2602    $107.95
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    L0180    $233.00
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    L0627    $322.98
000351830831-02     N.M.      Daily Medical Equipment Distribution Center Inc   12/30/2014    L3670    $111.07
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/31/2014    E0205    $226.80
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/31/2014    E0730     $76.25
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/31/2014    E1399    $292.50
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    E0190     $22.04
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    E0199     $19.48
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    E0272    $155.52
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    L0182    $233.00
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    L0627    $322.98
000352049357-03     I.V.      Daily Medical Equipment Distribution Center Inc   12/28/2014    E0217    $422.00
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    E0217    $422.00
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    E0272    $155.52
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    E1399    $130.00
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    E2601     $55.29
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    L0627    $322.98
000352910459-02     C.E.      Daily Medical Equipment Distribution Center Inc   12/24/2014    L0943     $24.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E0205 AR $195.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E0215     $20.93
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E0272 GC   $97.50
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E0730 EA   $76.25
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E0943 ED   $98.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 AG   $13.50
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 CE   $18.00

                                                    71 of 72                                          Exhibit 29
 Case 1:17-cv-04275-RPK-RML Document 274-32 Filed 07/01/20 Page 72 of 72 PageID #:
                                     8121
                                  Allstate Ins. Co., et al. v. Avetisyan, et al.
                      Exhibit 29 - Unpaid No-fault Claims Submitted to Plaintiffs by
                           Daily Medical Equipment Distribution Center, Inc.
                                                                                              Billing
                  Claimant                                                       Date of              Amount
Claim Number                                     Retailer                                      Code
                   Initials                                                      Service              Pending
                                                                                               Used
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 LT   $9.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E1399 RD  $11.25
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E2602 GE $107.95
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L0174 CE $130.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L0629 RA $175.00
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011    L1399    $11.25
000998714520-01     M.F.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L3670 ER $111.07
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E0205 AR $195.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011    E0215    $20.93
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E0272 GC  $97.50
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E0730 EA  $76.25
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E0943 ED  $98.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 AG  $13.50
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 CE  $18.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc    1/7/2012    E1399 LT   $9.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E1399 RD  $11.25
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   E2602 GE $107.95
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L0174 CE $130.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L0629 RA $175.00
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L1399 EA  $11.25
000998714520-06     R.P.      Daily Medical Equipment Distribution Center Inc   12/20/2011   L3670 ER $111.07




                                                    72 of 72                                          Exhibit 29
